Exhibit 10.42

EXECUTION COPY

CONFIDENTIAL

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

AMENDMENT TO THE AMENDED AND RESTATED

LICENSE AND COLLABORATION AGREEMENT

This AMENDMENT TO THE AMENDED AND RESTATED LICENSE AND COLLABORATION AGREEMENT
(the “Amendment”) is effective as of July 27, 2016 (the “Amendment Execution
Date”) by and between Cytokinetics, Inc., a corporation organized and existing
under the laws of Delaware, having its principal place of business at 280 East
Grand Avenue, South San Francisco, CA 94080, USA (“Cytokinetics”), and Astellas
Pharma Inc., a corporation organized and existing under the laws of Japan,
having its registered office at 2-5-1, Nihonbashi-Honcho, Chuo-ku, Tokyo
103-8411, Japan (“Astellas”). Astellas and Cytokinetics are referred to in this
Amendment individually as a “Party” and collectively as the “Parties.”

RECITALS

A.        Cytokinetics is a biopharmaceutical company directed to the research
and development of small molecule compounds that modulate muscle function, and
owns certain patents and know-how relating to skeletal sarcomere activators;

B.        Astellas is a pharmaceutical company working to create and develop
novel therapies;

C.        Cytokinetics and Astellas are parties to a License and Collaboration
Agreement, dated June 21, 2013, as previously (i.e., prior to the Amendment
Execution Date) amended and restated, including on December 22, 2014 (the “2014
Agreement”), pursuant to which they established a collaboration for the
research, development and, if successful, commercialization of pharmaceutical
products that contain certain fast skeletal regulatory activators (except for
Cytokinetics’ clinical development candidate tirasemtiv and related molecules)
and certain other skeletal sarcomere activators; and

D.        Cytokinetics and Astellas now desire to amend the terms and conditions
of the 2014 Agreement pertaining to the Parties’ research, development and, if
successful, commercialization of the products already included in the scope of
the 2014 Agreement, in particular by adding ALS as one of the [*] Indications
under the 2014 Agreement, and for Cytokinetics to grant Astellas an option to
establish a collaboration for the development and, if successful,
commercialization of pharmaceutical products that contain tirasemtiv.

NOW, THEREFORE, in consideration of the mutual covenants and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Cytokinetics and Astellas agree as follows:



--------------------------------------------------------------------------------

1. ADDITION OF ALS

  1.1      ALS as an [*] Indication. Cytokinetics hereby adds ALS to the
Collaboration as an [*] Indication with respect to all Collaboration Products
under Section [*] of the 2014 Agreement. For avoidance of doubt, “ALS” mentioned
above includes the [*], as well as [*] symptoms that appear in the course of the
development and progression of ALS in ALS Patients; “ALS Patients” means humans
with a diagnosis of [*] ALS (defined as meeting the [*] criteria for a diagnosis
of ALS according to the [*] criteria). For clarity, ALS does not include: (i)
any [*] Indications under the 2014 Agreement; or (ii) the [*] symptoms in humans
other than ALS Patients. The execution of this Amendment shall be deemed to have
satisfied Cytokinetics’ notice obligation under Section [*] of the 2014
Agreement with respect to [*], and Cytokinetics will not be required to [*] for
the [*]. With respect to ALS, [*] Section [*] of the 2014 Agreement shall [*].

  1.2      Development, Medical Affairs, and Commercialization of the Lead
Product and/or any Other Collaboration Product in ALS.

(a)        Update to Development Plan. In connection with the addition of ALS as
an [*] Indication, subject to Section 1.2(b) of this Amendment, the Development
Program following the Amendment Effective Date shall include preparatory
activities (e.g., [*]) to enable the Initiation and conduct of a Phase 2
Clinical Trial of the Lead Product for the potential treatment of ALS in
2017. Such additional activities shall be conducted in accordance with the
clinical trial synopsis and budget included in the update to the Development
Plan agreed by the Parties and attached hereto as Exhibit A. The attachment of
the updated Development Plan to this Amendment shall be deemed to have satisfied
the Parties’ (including the JDC’s) obligations to update the Development Plan
under Section [*] of the 2014 Agreement in connection with the addition of ALS
as an [*] Indication. Subsequent updates of the portion of the Development Plan
specific to the Lead Product and/or any Other Collaboration Product for ALS and
any amendment thereto shall be generated collaboratively by the Parties and
agreed by the JDC. Notwithstanding [*] of the 2014 Agreement, [*] will conduct
certain [*], including [*] and [*] for the Lead Product and/or any Other
Collaboration Product for [*] Indications, all as specified in and in accordance
with the updated Development Plan. The JMC will discuss the appropriate timing
for the transition of [*]. For clarity, [*] for [*] in the Development Plan with
respect to the Lead Product and/or any Other Collaboration Product for ALS in
accordance with [*].

(b)        Development and Regulatory Responsibility. Notwithstanding Sections
6.3(a), 6.3(b)(iv), 6.3(d), 7.1(a) and 7.1(c) of the 2014 Agreement, subject to
Astellas’ primary responsibility set forth in this Section 1.2(b), the JDC shall
provide each Party a meaningful role in the Development of the Lead Compound and
Lead Product and/or any Other Collaboration Product for ALS in the Development
Plan, including operational responsibilities for the shared conduct of clinical
trials (including the Pivotal Registration Study or registration program) and
regulatory affairs to leverage Cytokinetics capabilities and enable Astellas to
build its capabilities. In accordance with the foregoing and based on the
Development Plan agreed by the JDC, Astellas shall be primarily responsible for
the strategy/conduct of the Development Program and regulatory activities
relating thereto to generate the Registration Dossier for the Lead Product
and/or any Other Collaboration Product for ALS as follows:

(i)        Cytokinetics shall conduct the Phase 2 Clinical Trial for the Lead
Product and/or any Other Collaboration Product in ALS in the Shared Territory,
and the Parties plan to Initiate the initial Phase 2 Clinical Trial for the Lead
Product in [*] 2017;

 

2

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(ii)        Astellas shall be primarily responsible for the conduct of other
Development activities, including the Pivotal Registration Study and regulatory
activities, including: [*] generating [*] the Registration Dossier; [*] in the
Shared Territory;

(iii)        Astellas shall be responsible for all other Development of the Lead
Product and/or any Other Collaboration Product for ALS worldwide including
development and regulatory activities in Japan, as well as related CMC
Activities;

(iv)        in connection with the foregoing, the JDC may allocate specific
development and/or regulatory activities for the Development of the Lead Product
and/or any Other Collaboration Product for ALS to Astellas or Cytokinetics,
taking into consideration each Party’s relevant expertise, capabilities,
resources, infrastructure, and relationships and how they can be leveraged in
the best interests of the Collaboration; and

(v)        to the extent the allocation of activities and responsibilities
between the Parties with respect to the Development of the Lead Product and/or
any Other Collaboration Product in ALS under Section 6.3 of the 2014 Agreement
and Sections 1.2(a) and (b) of this Amendment are inconsistent, then such
allocation described under Sections 1.2(a) and (b) of this Amendment shall
control.

(c)        [*] for ALS. Notwithstanding Section [*] of the 2014 Agreement, [*]
shall [*] for the Lead Product or any Other Collaboration Product in ALS. If [*]
the Lead Product and/or any Other Collaboration Product in ALS, Cytokinetics
will have the right to [*] Indication Development Work for the Lead Product
and/or any such Other Collaboration Product for ALS, in which event the Parties’
respective rights and obligations for the Lead Product and any such Other
Collaboration Product in ALS shall be governed by the terms and conditions under
the 2014 Agreement (in the form prior to this Amendment) that are applicable to
an [*] Indication in the event [*] for such [*] Indication. For clarity, such
Cytokinetics’ right mentioned in Section 1.2(c) will not prevent Astellas from
terminating the 2014 Agreement for its convenience pursuant to Section 14.2(a)
of the 2014 Agreement [*].

(d)        Medical Affairs for Lead Product and/or any Other Collaboration
Product in ALS. Notwithstanding anything to the contrary in 2014 Agreement,
Astellas shall lead and be primarily responsible for the Medical Affairs
activities of the Lead Product and/or any Other Collaboration Product in
ALS. The Medical Affairs activities of the Parties for the Lead Product and/or
any Other Collaboration Product in ALS shall be governed by the terms and
conditions governing the Medical Affairs activities of the Parties for an [*]
Indication, provided that: (i) Section 10.5(b) of the 2014 Agreement shall not
apply; (ii) the decision making for the Medical Affairs activities shall be
governed by Section 1.2(f) of this Amendment; and (iii) the portion of the
Medical Affairs Plan specific to the Lead Product and/or any Other Collaboration
Product for ALS and any amendment thereto shall be generated collaboratively by
the Parties and agreed by the JMAC, with the JMAC using Diligent Efforts to
leverage and utilize each Party’s relevant expertise, capabilities, resources,
infrastructure, systems and relationships in the best interests of the
Collaboration under the Medical Affairs Plan.

 

3

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(e)        Commercialization of Lead Product and/or any Other Collaboration
Product in ALS. Notwithstanding anything to the contrary in 2014 Agreement,
Astellas shall lead and be primarily responsible for the Commercialization of
the Lead Product and/or any Other Collaboration Product in ALS. The
Commercialization of the Lead Product and/or any Other Collaboration Product in
ALS shall be governed by the terms and conditions governing the
Commercialization of the Lead Product and/or any Other Collaboration Product for
an [*] Indication, provided that: (i) Sections 9.1(b), 9.1(c), 9.3(d)(iii), and
9.3(e) of the 2014 Agreement shall not apply; (ii) the decision making for the
Commercialization activities shall be governed by Section 1.2(f) of this
Amendment; and (iii) the portion of the Commercialization Plan specific to the
Lead Product and/or any Other Collaboration Product for ALS and any amendment
thereto shall be generated collaboratively by the Parties and agreed by the JCC,
with the JCC using Diligent Efforts to leverage and utilize each Party’s
relevant expertise, capabilities, resources, infrastructure, systems and
relationships in the best interests of the Collaboration under the
Commercialization Plan. In that regard, Cytokinetics shall consult with Astellas
in the course of developing any Cytokinetics Co-Promotion Recommendation
pursuant to Section 9.6(b)(ii) of the 2014 Agreement. For clarity, Cytokinetics
may conduct, [*], market research and other strategic and tactical activities
and share findings relating thereto.

(f)        Decision Making Authority. Notwithstanding anything to the contrary
in the 2014 Agreement, on matters regarding ALS as an [*] Indication for the
Lead Compound, Lead Product and/or any Other Collaboration Product, the JDC,
JMAC, JMC and/or JCC, as applicable, shall make decisions by consensus. Any
disagreement that the JDC, JMAC, JMC and/or JCC cannot resolve on such matters
shall be escalated to the JSC in accordance with the process in Section 2.13 of
the 2014 Agreement. If the JSC does not reach agreement pursuant to Section 2.13
of the 2014 Agreement, the matter shall be discussed by the Parties’ CEOs,
subject to Astellas’ CEO’s final decision making authority. On matters regarding
ALS as an [*] Indication for the Lead Compound, Lead Product and/or any Other
Collaboration Product, Astellas and Cytokinetics shall make decisions and act in
accordance with the following principles (the “Guiding Principles”):

(i)        Each Party shall use Diligent Efforts to leverage the other Party’s
relevant expertise, capabilities, resources, infrastructure and relationships in
the best interests of the Collaboration;

(ii)        The Collaboration shall initially rely on Cytokinetics’ development,
regulatory, medical affairs and commercial planning expertise and capabilities
that are established specific to ALS while leveraging Astellas’ broader
capabilities and also enable the establishment of Astellas’ development,
regulatory, medical affairs and commercial infrastructure and expertise in ALS
over time throughout the territory (i.e. Shared Territory and Astellas
Territory); and

(iii)        The Collaboration shall seek to expand the opportunity in ALS using
the Lead Product and/or Other Collaboration Products based on preceding clinical
and regulatory experience of Tirasemtiv.

  1.3      Amended Financial Terms for the Lead Product under the 2014
Agreement.

(a)      Upfront Amendment Payment. Within thirty (30) days after the Amendment
Effective Date, Astellas will pay Cytokinetics the non-refundable,
non-creditable amendment payment in the amount of thirty-five million dollars
($35,000,000).

 

4

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b)      Phase 2 Initiation Milestone Payment. Within thirty (30) days after the
Amendment Effective Date, Astellas will pay Cytokinetics the non-refundable,
non-creditable milestone payment for the Lead Compound/Lead Product in the
amount of fifteen million dollars ($15,000,000) as if the first Phase 2 Clinical
Trial for ALS as an [*] Indication has been Initiated. Upon the Initiation of
such first Phase 2 Clinical Trial for ALS as an [*] Indication, Astellas will
not be required to make the milestone payment triggered by such Initiation.

(c)      Development Costs for the Lead Product in [*] Indications.

(i)        ALS Phase 2 Development. Notwithstanding Section 6.4(d) of the 2014
Agreement, the [*] Indication Development Costs incurred by or on behalf of
either Party directly pertaining to the Development activities for the Lead
Product in ALS prior to Initiation of the Pivotal Registration Study (including
the Manufacture of clinical trial supply therefor) (the “ALS Phase 2
Development”) shall be allocated in accordance with Section 6.4(a) of the 2014
Agreement, with Astellas being solely responsible for all such Development
Costs, provided that, prior to the completion of such ALS Phase 2 Development of
the Lead Product, Cytokinetics shall have the right, but not the obligation, to
elect to co-fund any portion of the [*] Indication Development Costs for such
ALS Phase 2 Development equally with Astellas, and any such co-funding election
by Cytokinetics, at Cytokinetics’ sole discretion, shall be reflected in an
updated Development Plan, which shall identify the portion of the [*] Indication
Development Costs (and the Development activities corresponding thereto) to be
co-funded by Cytokinetics. The portion of the ALS Phase 2 Development solely
funded by Astellas within the definition of [*] Indication Development Costs
(and excluding costs for which Astellas is solely responsible for
country-specific development activities for the Astellas Territory) shall be
deemed “Astellas Solely Funded Costs”.

(ii)      Payment Adjustment. In recognition of Astellas’ sole funding of the
Astellas Solely Funded Costs, Astellas shall have the right to: (i) reduce any
milestone payment due for the Lead Product and/or any Other Collaboration
Product to Cytokinetics by [*], provided that such milestone payment has a due
date that is after the completion of the ALS Phase 2 Development; and/or (ii)
reduce each of the royalty rates for the Lead Product and/or any Other
Collaboration Product described under Sections 11.7(a)[*] of the 2014 Agreement
by [*], subject to other royalty adjustment mechanisms set forth in the 2014
Agreement, until the aggregate payment reduction by Astellas to Cytokinetics
under subsection (i) and/or (ii) reaches the total amount of the Astellas Solely
Funded Costs. For example, if Astellas Solely Funded Costs are twenty-five
million dollars ($25,000,000), then the maximum amount of payment adjustment
under this Section 1.3(c)(ii) shall be twenty-five million dollars
($25,000,000).

(iii)     Other Development. Except as set forth in Sections 1.3(c)(i) and (ii)
of this Amendment, all other [*] Indication Development Costs incurred by or on
behalf of either Party (i.e., in connection with the other Development of the
Lead Product in [*] Indications and/or any Development of any Other
Collaboration Product in [*] Indications) shall be shared in accordance with
Section 6.4(d) of the 2014 Agreement, provided that, in the event any Other
Collaboration Product is [*], then: (A) Sections 1.2(a) shall apply to such
Other Collaboration Product as if it were the Lead Product, provided that the
[*] for such Other Collaboration Product shall be determined by the JDC; and (B)
Section 1.3(c) shall apply to such Other Collaboration Product as if it were the
Lead Product unless and until (1) Astellas has [*], or (2) Astellas has [*],
whichever is earlier.

 

5

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(iv)      Deferral Option. During the period prior to [*] of this Amendment,
Cytokinetics may elect to defer its co-funding obligations of [*] Development
Costs under Section [*] of the 2014 Agreement with [*] prior notice to Astellas,
provided that (A) Cytokinetics cannot defer [*] at any given time; and (B)
Cytokinetics cannot defer [*] by more than eighteen (18) months from the date
such payment would have been due but for such deferral. Such deferral is not
intended to be [*] to continue to fulfill its obligations. If Cytokinetics
defers its co-funding obligation for a portion of the [*] Development Costs,
Astellas will be solely responsible for such portion of the [*] Development
Costs. If Cytokinetics defers any such co-funding payment obligation in
connection with the Development activities with respect to a particular
Collaboration Product (i.e., the Lead Product or any Other Collaboration
Product) and fails to make such deferred payment when due, then each of the
royalty rates for such Collaboration Product described under Sections 11.7(a)[*]
of the 2014 Agreement shall be reduced by [*], subject to other royalty
adjustment mechanisms set forth in the 2014 Agreement.

 

2. GRANT OF OPTION WITH RESPECT TO TIRASEMTIV

  2.1    Defined Terms.

(a)        “tirasemtiv Astellas Territory” means worldwide excluding the
Cytokinetics Territory.

(b)        “tirasemtiv Cytokinetics Territory” means the U.S., EU, Canada,
Switzerland, Liechtenstein, Turkey, Israel, Norway, Iceland, Andorra, Monaco,
San Marino and the Vatican.

(c)        “Deferred Data Package” means the approval letter for the tirasemtiv
Product from the FDA (including any accelerated or conditional approval), in the
event: (i) Cytokinetics receives the approval letter for the tirasemtiv Product
from the EMA before it receives the approval letter for the tirasemtiv Product
from the FDA (in each case including accelerated or conditional approval); and
(ii) Astellas elects not to exercise the Option after its receipt of the Late
Data Package from Cytokinetics consisting of such approval letter from the EMA.

(d)        “Deferred Decision Date” means the date that is [*] days after
Astellas’ receipt of the Deferred Data Package.

(e)        “Early Data Package” means the analyses pre-specified in the
statistical analysis plan for VITALITY-ALS.

(f)        “Early Decision Date” means the date that is [*] days after Astellas’
receipt of the Early Data Package.

(g)        “Late Data Package” means the first approval letter for the
tirasemtiv Product from the FDA or EMA (including accelerated or conditional
approval), whichever is earlier.

 

6

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(h)        “Late Decision Date” means the date that is [*] days after Astellas’
receipt of the Late Data Package.

(i)        “Material Contracts” means the agreements listed in Exhibit B.

(j)        “Option Asset” means all of Cytokinetics’ and its Affiliates’ right,
title and interest in and to:

(1)        the tirasemtiv Collaboration Intellectual Property;

(2)        the tirasemtiv Collaboration Know-How;

(3)        the Option IP; and

(4)        the regulatory approval(s) necessary for conducting the VITALITY-ALS.

(k)        “Option Period” means the time period commencing on the Amendment
Effective Date and ending on the later of the (A) Late Decision Date, or (B) if
applicable, the Deferred Decision Date, unless in each case earlier terminated
in accordance with Section 2.5(d).

(l)        “Regulatory Approval” is defined in Section 3.5 of this Amendment.

(m)      “Shared Development Costs” means the [*] incurred by or on account of
Cytokinetics in performing the Cytokinetics Development Activities under the
Global Development Plan, during the time period that commences on the Early
Decision Date, and ends on the effective date of the tirasemtiv Agreement in the
event Astellas exercises the Option.

(n)        “tirasemtiv Field” means the prevention, treatment and/or
amelioration of diseases and conditions in humans, including, but not limited
to, ALS and other Retained Indications.

(o)        “tirasemtiv Agreement” means the agreement in the form attached to
this Amendment as Exhibit C, which sets forth the terms and conditions under
which the Parties will collaborate on the development, manufacture and
commercialization of the tirasemtiv Product in the event Astellas exercises its
Option.

(p)        “tirasemtiv FTE Rate” means an initial rate of [*] per FTE per year,
which shall apply through [*]. Thereafter, the tirasemtiv FTE Rate shall be
changed annually on a calendar year basis to reflect any year-to-year percentage
increase or decrease (as the case may be) in the Consumer Price Index for [*],
as published by the U.S. Department of Labor, Bureau of Labor Statistics (“CPI”)
(based on the change in the CPI from the most recent index available as of the
Effective Date to the most recent index available as of the date of the
calculation of such revised tirasemtiv FTE Rate).

 

7

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(q)        “tirasemtiv Collaboration Intellectual Property” means any
information and materials, including discoveries, improvements, modifications,
processes, methods, assay, designs, protocols, formulas, data, inventions,
algorithms, forecasts, profiles, strategies, plans, results, coordinates for
compound/apo protein structures, expression constructs, know-how and trade
secrets, patentable or otherwise, that is discovered, generated, conceived
and/or reduced to practice by or on behalf of either Party (including its
Affiliates, employees, agents and contractors), whether solely or jointly, as a
result of: (a) any and all research activities for tirasemtiv performed by
Cytokinetics and/or (b) the performance of its activities under the Global
Development Plan (as defined below) [*], in each case including all rights,
title and interest in and to the intellectual property rights therein and
thereto.

(r)        “tirasemtiv Collaboration Know-How” means know-how that is within the
tirasemtiv Collaboration Intellectual Property.

(s)        “tirasemtiv Product” means any pharmaceutical product containing
Tirasemtiv (including any [*] thereof).

(t)        “VITALITY-ALS” means the multi-national, randomized, double-blind,
placebo-controlled, Phase 3 Clinical Trial being conducted by Cytokinetics as of
the Amendment Execution Date for the tirasemtiv Product in ALS.

  2.2      Grant of the Option. Subject to the terms and conditions of this
Article 2 of this Amendment, effective during the Option Period, Cytokinetics
hereby grants Astellas an exclusive option to obtain the right to
collaboratively develop and commercialize all tirasemtiv Products in the
tirasemtiv Field in accordance with the terms and conditions set forth in the
tirasemtiv Agreement (the “Option”), and Astellas shall have the right (but not
the obligation) to exercise such Option in accordance with Section 2.5.

  2.3      Development of the tirasemtiv Product during the Option Period.

(a)        Development by the Parties. After the Amendment Effective Date and
during the Option Period, Cytokinetics shall conduct the VITALITY-ALS and any
additional development to support the Regulatory Approval of the tirasemtiv
Product in ALS by the FDA and EMA (the “Cytokinetics Global Development
Activities”) and to support the country-specific Regulatory Approvals of the
tirasemtiv Product in ALS in the tirasemtiv Cytokinetics Territory (the
“Cytokinetics Country-Specific Development Activities”). The Cytokinetics Global
Development Activities and Cytokinetics Country-Specific Development Activities
may be referred to collectively as the “Cytokinetics Development
Activities”. Cytokinetics shall have the right, but not the obligation, to
conduct additional development to support country-specific Regulatory Approvals
for the tirasemtiv Product in ALS in the tirasemtiv Astellas Territory, in
reasonable consultation with Astellas.

(b)        Global Development Plan. Cytokinetics will conduct the Cytokinetics
Development Activities during the Option Period in accordance with a global
development plan (the “Global Development Plan”), for which Cytokinetics will
have final decision making authority. The Global Development Plan existing as of
the Amendment Execution Date is attached to this Amendment as Exhibit
D. Cytokinetics shall prepare an updated Global Development Plan and shall
provide Astellas with such updated Global Development Plan prepared by
Cytokinetics concurrent with Cytokinetics’ delivery of the Early Data Package
and Late Data Package (if applicable) to Astellas.

 

8

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(c)        Progress Updates. During the Option Period, Cytokinetics shall
provide Astellas with updates of the Cytokinetics Development Activities, as
well as related regulatory, medical affairs and commercialization planning
activities and any material updates on the timing of events that may trigger an
obligation on Astellas to make a milestone payment or exercise its
Option. Cytokinetics will provide Astellas with materials, documents and data
(in summary form) pertaining to the Cytokinetics Development Activities that are
in Cytokinetics’ possession and under the control of Cytokinetics in a timely
manner, at least [*] in connection with the meetings of the JDC under the 2014
Agreement, or as soon as practicable after such time period. For clarity, such
related materials, documents and data summaries will include analyses of the
placebo data from the EMPOWER study, as well as updates on Cytokinetics’
activities related to the ALS Association initiatives for ALS guidance and
guidelines.

(i)        In addition, after Cytokinetics delivers to Astellas the Early Data
Package, Astellas shall have the right to review the data set and analyses for
VITALITY-ALS at Cytokinetics, upon Astellas’ reasonable request and at a time
mutually agreed by the Parties.

(ii)     After Cytokinetics delivers to Astellas the Late Data Package and/or
the Deferred Data Package (if applicable), Astellas shall have the right to
review related Regulatory Materials at Cytokinetics to the extent not previously
not provided to Astellas, upon Astellas’ reasonable request and at a time
mutually agreed by the Parties.

(d)        Development Costs During Option Period. Cytokinetics shall solely
bear all internal costs (calculated at the tirasemtiv FTE Rate) and
out-of-pocket costs incurred by Cytokinetics in performing the activities under
the Global Development Plan during the period commencing on June 1, 2016 through
the end of the Option Period (subject to true up payment from Astellas under
Section 2.7(b)(ii) below and [*]), but Astellas is required to compensate
Cytokinetics for any Astellas Country-Specific Activities conducted by
Cytokinetics during the Option Period, as set forth in Section 2.7(b)(iii) of
this Amendment.

(e)         No Obligations for Alternative Product. During the Option Period,
Cytokinetics shall have the right, but not the obligation, to conduct and fund
the Development of any tirasemtiv Product in a different formulation and/or form
from the tirasemtiv Product that is being Developed by Cytokinetics as of the
Amendment Execution Date.

  2.4      Preservation of the Option Assets during the Option Period.

(a)        The tirasemtiv Collaboration Intellectual Property and Option
IP. During the Option Period, Cytokinetics shall not abandon, cease prosecution
on, fail to maintain, or fail to pay any fees or expenses in connection with,
any tirasemtiv Collaboration Intellectual Property and Option IP, except in the
ordinary course of business in connection with patent filing, prosecution and
maintenance.

(b)        Material Contract. During the Option Period, Cytokinetics shall
perform in all material respects all obligations under each Material Contract
and shall not waive, release or assign any rights or claims under, fail to take
a required action under, permit the lapse of or default under, or modify, amend
or terminate any Material Contract in a manner that would materially adversely
affect Astellas’ rights under this Amendment.

 

9

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(c)        No Grant of Rights to Third Party. During the Option Period,
Cytokinetics shall not enter into any written agreement with, give any written
binding commitment to or grant any written option right to a Third Party to
effect the out-licensing, sale, transfer or other disposition of any part of any
of Cytokinetics’ right, title or interest in tirasemtiv Product, or any of the
Option Asset in a manner that would grant any Third Party the right to file for
Regulatory Approval for or commercialize the tirasemtiv Product.

  2.5      Exercise of the Option.

(a)        Early Option Exercise. Astellas shall have the right, but not
obligation, to exercise its Option on or prior to the Early Decision Date by
providing Cytokinetics with written notification of such Option exercise and
paying Cytokinetics the Early Option Fee in accordance with Section 2.7(b)(i)(1)
of this Amendment (the “Early Option Exercise”). Upon Cytokinetics’ receipt of
both such written notification and payment, Astellas’ exercise of the Option
shall be deemed effective and the tirasemtiv Agreement shall become effective
automatically.

(b)        Late Option Exercise. Astellas shall have the right, but not the
obligation, to exercise its Option after the Early Decision Date but on or prior
to the Late Decision Date by providing Cytokinetics with written notification of
such Option exercise and paying Cytokinetics the Late Option Fee in accordance
with Section 2.7(b)(i)(2) of this Amendment (the “Late Option Exercise”),
provided that, in the event Cytokinetics receives the approval letter for the
tirasemtiv Product from the EMA before it receives the approval letter for the
tirasemtiv Product from the FDA, then Astellas shall have the right to defer its
Option exercise in accordance with Section 2.5(c). Upon Cytokinetics’ receipt of
both such written notification and payment, Astellas’ exercise of the Option
shall be deemed effective and the tirasemtiv Agreement shall become effective
automatically.

(c)        Deferred Option Exercise. In the event Astellas defers its option
exercise in accordance with Section 2.5(b), Astellas shall have the right, but
not the obligation, to exercise its Option after the Late Decision Date but on
or prior to the Deferred Decision Date by providing Cytokinetics with written
notification of such option exercise and paying Cytokinetics the Deferred Option
Fee in accordance with Section 2.7(b)(i)(3) of this Amendment (the “Deferred
Option Exercise”). Upon Cytokinetics’ receipt of both such written notification
and payment, Astellas’ exercise of the Option shall be deemed effective and the
tirasemtiv Agreement shall become effective automatically.

(d)        Early Termination of Option Period. The Option Period may be earlier
terminated as follows:

  (i)        In the event that: (A) Astellas does not effectuate the Early
Option Exercise; and (B) Cytokinetics decides to [*], then Cytokinetics shall
provide Astellas with written notification of such decision to [*]. Astellas
shall have the right to indicate its interest to exercise its Option within [*]
days after receiving such notification from Cytokinetics by providing
Cytokinetics with written notification of such interest. In the event
Cytokinetics agrees to Astellas’ exercise of the Option, then Cytokinetics shall
notify Astellas in writing and Astellas shall be deemed to have exercised its
Option upon paying Cytokinetics, within [*] days after receiving such
notification of agreement from Cytokinetics: (1) [*] if such option exercise is
based on [*]; or, as the case may be, (2) [*] if Cytokinetics has provided to
Astellas [*] at the time Astellas exercises such Option. If Astellas does not
indicate such interest within such [*] period, or if Cytokinetics does not agree
to such Option exercise, or if Astellas does not make the payment within the [*]
day period after receiving Cytokinetics’ agreement, then the Option Period shall
terminate and the Option shall be of no further effect. If Astellas so exercises
such Option in accordance with this Section 2.5(d)(i), then upon Cytokinetics’
receipt of both such written notification and payment, Astellas’ exercise of the
Option shall be deemed effective and the tirasemtiv Agreement shall become
effective automatically and [*] shall be included and deemed as the tirasemtiv
Astellas Territory.

 

10

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(ii)      In the event that: (A) Astellas does not effectuate the Early Option
Exercise; and (B) Astellas is not using Diligent Efforts to Develop the Lead
Product or any Other Collaboration Product in ALS as an [*] Indication under the
2014 Agreement (other than for reasons of safety), then Cytokinetics shall have
the right to terminate the Option Period upon written notification to
Astellas. If the Parties do not agree whether Astellas is using such Diligent
Efforts, and the matter remains unresolved after escalation to the JSC, the
dispute will be resolved in accordance with Section 17.6(b) of the 2014
Agreement.

(iii)     The Parties will coordinate the content and timing of public
disclosures (e.g., press releases and, for Cytokinetics, SEC filings) in
connection with the exercise of the Option or expiration or termination of the
Option.

  2.6        Termination or Expiration of Option. In the event that the Option
Period expires or is terminated without the tirasemtiv Agreement becoming
effective, then:

(a)        the Option shall expire and Astellas shall have not have any right to
the tirasemtiv Product or Option IP (as defined below); and

(b)        notwithstanding Article 12 (Intellectual Property Rights) of the 2014
Agreement, all data, results, material, information and Know-How generated
during the Option Period under the Global Development Plan that pertain to the
composition or formulation of, or the method of making or using, any tirasemtiv
Product, and any Patent Rights claiming any of the foregoing (collectively,
“Option IP”) shall be solely owned by Cytokinetics and excluded from the
tirasemtiv Collaboration Intellectual Property, and Astellas hereby assigns
(effective only upon the expiration or termination of the Option Period) to
Cytokinetics all of Astellas’ right, title and interest in and to the Option
IP. To the extent any such Option IP also relates to the formulation of, or the
method of making or using, the Lead Product, Other Collaboration Product and/or
any other Collaboration Product under the 2014 Agreement, such Option IP shall
be deemed included in the scope of Cytokinetics Technology under the 2014
Agreement and included in the licenses to Astellas under the 2014 Agreement.

  2.7      Financial Terms.

 (a)        Upfront Payments. Within thirty (30) days after the Amendment
Effective Date, Astellas shall pay to Cytokinetics a one-time, non-refundable,
non-creditable option fee in the amount of fifteen million dollars ($15,000,000)
for the grant of the Option under Section 2.2 of this Amendment.

 

11

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b)         Option Exercise Fee and Development Costs True Up.

(i)      Option Exercise Fee.

(1)        Early Option Fee. In the event Astellas effectuates the Early Option
Exercise, Astellas shall pay Cytokinetics a non-refundable, non-creditable
option exercise fee in the amount of twenty-five million dollars ($25,000,000)
at the time of the Option exercise (the “Early Option Fee”).

(2)        Late Option Fee. In the event Astellas effectuates the Late Option
Exercise, Astellas shall pay Cytokinetics a non-refundable, non-creditable
option exercise fee in the amount of eighty million dollars ($80,000,000) (the
“Late Option Fee”) as follows: (A) in a one-time, lump sum payment at the time
of the Option exercise in the event Astellas exercises such Option after receipt
of the approval letter from the FDA; or, as the case may be, (B) in the event
Astellas exercises such Option after the receipt of the approval letter from the
EMA but before the approval letter from the FDA, [*] at the time of the Option
exercise and [*] within thirty (30) days after the receipt of the approval
letter from the FDA.

(3)        Deferred Option Fee. In the event Astellas effectuates the Deferred
Option Exercise, Astellas shall pay Cytokinetics a non-refundable,
non-creditable option exercise fee in the amount of eighty million dollars
($80,000,000) in a one-time, lump sum payment at the time of the Option exercise
(the “Deferred Option Fee”).

(ii)       Development Cost True Up.

(1)        In the event Astellas effectuates the Late Option Exercise, Astellas
shall pay to Cytokinetics [*] of the Shared Development Costs [*]. Cytokinetics
shall issue an invoice to Astellas for such payment at any time after such
Option exercise becomes effective, and Astellas shall pay such invoice within
thirty (30) days after receiving such invoice.

(2)        In the event Astellas effectuates the Deferred Option Exercise,
Astellas shall pay to Cytokinetics [*] of the Shared Development Costs
[*]. Cytokinetics shall issue an invoice to Astellas for such payment at any
time after such Option exercise becomes effective, and Astellas shall pay such
invoice within thirty (30) days after receiving such invoice.

(iii)      Development Costs for Astellas Country-Specific Activities. In the
event Astellas exercises the Option, Astellas shall reimburse Cytokinetics [*]
of the [*] costs incurred by or on account of Cytokinetics in performing any
Astellas Country-Specific Activities during the time period that commences on
June 1, 2016 and ends on the effective date of the tirasemtiv
Agreement. Cytokinetics shall issue an invoice to Astellas for such payment at
any time after the Option exercise becomes effective, and Astellas shall pay
such invoice within thirty (30) days after receiving such invoice.

 

12

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(c)        CY 4033 Study Milestone Payment. In the event Initiation of the open
label extension study for the tirasemtiv Product described in the Development
Plan (the “CY 4033 Study”) occurs prior to Astellas’ exercise of the Option,
Astellas shall pay to Cytokinetics a non-refundable, non-creditable payment in
the amount of thirty million dollars ($30,000,000) upon Astellas’ exercise of
the Option, unless Astellas had previously made the CY 4033 Early Milestone
Payment described below. If Initiation of the CY 4033 Study occurs prior to
Astellas’ exercise of the Option, Cytokinetics shall give written notice of such
Initiation to Astellas within five (5) days after such Initiation occurs (the
“CY 4033 Notice”). Astellas shall have a one-time option to make a
non-refundable, non-creditable payment to Cytokinetics of fifteen million
dollars ($15,000,000) within thirty (30) days following receipt of the CY 4033
Notice (such payment, the “CY 4033 Early Milestone Payment”). If Astellas makes
the CY 4033 Early Milestone Payment, then Astellas shall be relieved of any
further milestone payment obligation in respect of the CY 4033 Study under this
Section 2.7(c). If Initiation of the CY 4033 Study occurs after Astellas’
exercise of the Option, Cytokinetics shall issue an invoice following Initiation
of the CY 4033 Study for Astellas’ payment of fifteen million dollars
($15,000,000), and Astellas shall make such payment within thirty (30) days
after Astellas’ receipt from Cytokinetics of such invoice.

(d)        Potential Adjustment of Financial Terms for the Lead Product and/or
any Other Collaboration Product. In the event Astellas exercises the Option, if
the tirasemtiv Product is [*] (as defined in the tirasemtiv Agreement), other
financial terms will be adjusted as described in the tirasemtiv Agreement.

  2.8       Representation and Warranties.

(a)        Representation and Warranties of Each Party. Each Party represents
and warrants to the other Party as of the Amendment Execution Date that:

(1)        it is duly organized and validly existing under the laws of its
jurisdiction of incorporation or formation, and has full corporate or other
power and authority to enter into this Amendment and to carry out the provisions
hereof;

(2)        it has the full right, power and authority to enter into this
Amendment, to perform its obligations hereunder; and

(3)        this Amendment has been duly executed by it and is legally binding
upon it, enforceable in accordance with its terms, and does not conflict with
any agreement, instrument or understanding, oral or written, to which it is a
party or by which it may be bound, nor violate any material law or regulation of
any court, governmental body or administrative or other agency having
jurisdiction over it.

(b)        Covenant by Cytokinetics. Cytokinetics represents and warrants to
Astellas, as of the Amendment Execution Date and, unless otherwise disclosed in
writing by Cytokinetics to Astellas on or before the Amendment Effective Date,
that:

(1)        it has not previously assigned, transferred, conveyed or otherwise
encumbered its right, title and interest in tirasemtiv Cytokinetics Patents
listed in Exhibit E in a manner that is inconsistent with the Option granted to
Astellas under Section 2.2 and license anticipated to be granted to Astellas
under the tirasemtiv Agreement, respectively;

(2)        to Cytokinetics’ knowledge, all tirasemtiv Cytokinetics Patents
existing as of the Amendment Execution Date or Amendment Effective Date, as
applicable, are listed in Exhibit E; and

 

13

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(3)        it has the right to grant the license and rights herein to Astellas
and it has not granted any license, right or interest in, to or under the
tirasemtiv Cytokinetics Patents listed in Exhibit E to any Third Party that is
inconsistent with the option granted to Astellas under Section 2.2 and license
anticipated to be granted to Astellas under the tirasemtiv Agreement,
respectively; and

(4)        it has not received any written notification from any Third Party
alleging that the Development, Manufacture and/or proposed Commercialization of
the tirasemtiv Product currently under Development by Cytokinetics infringes the
Patent Rights of any Third Party; and

(5)        in the course of the Development and Manufacture of Tirasemtiv and
tirasemtiv Product, neither Cytokinetics nor its Affiliates uses any employee or
consultant (including of any sublicensee), who has been debarred or disqualified
by any Regulatory Authority, or, to its or its Affiliates’ knowledge, is the
subject of debarment or disqualification proceedings by a Regulatory
Authority. Cytokinetics shall notify Astellas promptly upon becoming aware that
any of its or its Affiliates’ employees or consultants has been debarred or is
the subject of debarment or disqualification proceedings by any Regulatory
Authority.

(c)      No Other Warranties. EXCEPT AS EXPRESSLY STATED IN THIS SECTION 2.8,
(A) NO REPRESENTATION, CONDITION OR WARRANTY WHATSOEVER IS MADE OR GIVEN BY OR
ON BEHALF OF ASTELLAS OR CYTOKINETICS; AND (B) ALL OTHER CONDITIONS AND
WARRANTIES WHETHER ARISING BY OPERATION OF LAW OR OTHERWISE ARE HEREBY EXPRESSLY
EXCLUDED, INCLUDING ANY CONDITIONS AND WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT.

 

3. AMENDMENT WITH RESPECT TO THE RESEARCH PLAN AND OTHER AMENDMENT

  3.1        Section 1.81 of the 2014 Agreement is hereby amended by adding the
following phrase at the end “and/or, if and after Astellas exercises its Option,
[*] Compounds, including Tirasemtiv.”

  3.2        Section 5.2 of the 2014 Agreement is hereby amended to replace the
phrase “December 31, 2016” in the first sentence of such section with the phrase
“December 31, 2017.”

  3.3        Section 5.3 of the 2014 Agreement is hereby amended to replace the
phrase “December 31, 2016” in the third sentence of such section with the phrase
“December 31, 2017.” The Research Plan has been updated by the JRC to include
Astellas’ sponsorship of [*] at Cytokinetics through December 31, 2017.

  3.4        Section 1.37 of the 2014 Agreement is hereby amended by adding the
following sentence: “For clarity, any of the named countries in this Section
shall remain part of the EU for the purpose of this Agreement regardless of
whether they remain a member state of the EU.”

  3.5        The following definition is hereby added to the 2014 Agreement:
“Other Collaboration Product” means any Collaboration Product containing a Fast
Skeletal Regulatory Activator other than the Lead Compound that is Developed for
ALS as an [*] Indication.

 

14

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

  3.6        The following definition is hereby added to the 2014 Agreement:
“Regulatory Approval” means the approval by the appropriate Regulatory Authority
to commercially sell a pharmaceutical product (but excluding pricing or
reimbursement approval) in the Field in a particular jurisdiction.

  3.7        The Parties acknowledge that one or more Retained Indications may
be added as [*] Indications by the Parties in accordance with Section [*] of the
2014 Agreement, and the Parties hereby agree that [*] in connection with the
addition of any such Retained Indications as [*] Indications.

  3.8        Prior to either Party incurring any [*] Development Costs, the
Parties shall adjust the payment mechanism under Section [*] of the 2014
Agreement to account for the fact that Astellas will also be incurring a portion
of such [*] Development Costs.

 

4. MISCELLANEOUS

  4.3        Press Release. The Parties have agreed to issue a joint press
release announcing the Amendment on or promptly after the Amendment Execution
Date on a date to be agreed by the Parties and in a form to be mutually agreed
by the Parties.

  4.4        Full Force. Cytokinetics and Astellas hereby agree to amend the
terms of the 2014 Agreement as provided herein, effective as of the Amendment
Effective Date. Where the 2014 Agreement is not explicitly amended, the terms of
the 2014 Agreement will remain in force. To the extent that there are any
inconsistencies between this Amendment and the 2014 Agreement, the terms of this
Amendment shall govern and shall supersede the 2014 Agreement. Capitalized terms
used in this Amendment that are not otherwise defined herein shall have the
meanings such terms are given in the 2014 Agreement. Specifically and without
limiting the foregoing, during the Option Period, the activities conducted by
the Parties under this Amendment under the Global Development Plan for the
tirasemtiv Product shall be deemed within the oversight of the Committees set
forth in Article 2 of the 2014 Agreement, the overall standard applicable to the
conduct of development activities under the 2014 Agreement (such as record
keeping and compliance with law) shall apply to such activities under the Global
Development Plan, and the information, data, results, other Know-How, inventions
and Patents generated in connection therewith shall be governed under Article 12
(Intellectual Property Rights) and Article 13 (Confidentiality) of the 2014
Agreement. Unless otherwise set forth in this Amendment, Section 11.11 (Taxes),
Section 11.12 (Records and Audit Rights), Article 16 (Indemnification;
Liability; Insurance) and Article 17 (General Provisions) of the 2014 Agreement
shall be applicable mutatis mutandis to (i) Tirasemtiv, (ii) tirasemtiv Product
and (iii) each party’s exercise of the rights and performance of the obligations
under Article 2 of this Amendment.

  4.5        Entire Agreement. The 2014 Agreement, this Amendment and, if
effectuated, the tirasemtiv Agreement, represents the entire agreement and
understanding between the parties with respect to its subject matter. They
supersede all prior or contemporaneous discussions, representations or
agreements, whether written or oral, of the parties regarding this subject
matter.

 

15

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

  4.6        Electronic Signatures. The Parties to this Amendment agree that a
copy of the original signature (including an electronic copy) may be used for
any and all purposes for which the original signature may have been used. The
Parties further waive any right to challenge the admissibility or authenticity
of this Amendment in a court of law based solely on the absence of an original
signature.

  4.7        Counterparts. This Amendment may be executed in counterparts, and
all of these counterparts together shall be deemed to constitute one and the
same agreement.

  4.8        Antitrust Filings.

(a)        Each of Astellas and Cytokinetics agrees to prepare and make
appropriate filings under the Hart-Scott Rodino (HSR) Act and other antitrust
requirements relating to this Amendment and the transactions contemplated hereby
as soon as reasonably practicable after the Amendment Execution Date (“HSR
Filing Date”), and Astellas shall bear the filing fees associated with any HSR
filing, but each Party shall otherwise bear its own costs in connection with
such filings. The Parties agree to cooperate in the antitrust clearance process
and to furnish promptly to the Federal Trade Commission (FTC), the Antitrust
Division of the Department of Justice (DOJ) and any other agency or authority,
any information reasonably requested by them in connection with such
filings. With respect to the HSR and other filings made pursuant to this Section
4.8(a), each of Astellas and Cytokinetics shall, to the extent practicable and
subject to applicable law: (i) promptly notify the other Party of any material
communication to that Party from the FTC, the DOJ, or any other agency or
authority and discuss with and permit the other Party to review in advance any
proposed written communication to any of the foregoing; (ii) not agree to
participate in any substantive meeting or discussion with the FTC, the DOJ or
any other agency or authority in respect of any filings, investigation or
inquiry concerning this Amendment unless it consults with the other Party in
advance and, to the extent permitted by the FTC, the DOJ or any other agency or
authority, give the other Party the opportunity to attend and participate
thereat; and (iii) furnish the other Party with copies of all correspondence and
communications between them and their Affiliates and their respective
representatives on the one hand, and the FTC, the DOJ or any other agency or
authority or members of their respective staffs on the other hand, with respect
to this Amendment. Notwithstanding any of the foregoing, nor anything else
contained in this Amendment, Astellas shall not be required, in order to avoid,
eliminate, or resolve any objections or impediments under any antitrust,
competition, or trade regulation law that may be asserted by the FTC, the DOJ or
any other agency or governmental authority relating to this Amendment and the
transactions contemplated hereby, to propose, negotiate, commit to or effect, by
consent decree, hold separate order, or otherwise, the license, sale,
divestiture or disposition or otherwise take or commit to take any action which
it is capable of taking that would restrict or limit its freedom of action,
ownership, or operations, with respect to any assets or businesses of Astellas
or its Affiliates, or any rights granted to Astellas under this Amendment.

(b)        Other than the provisions of this Section 4.8, the rights and
obligations of the Parties under this Amendment shall not become effective until
(a) the waiting period (and any extension thereof) applicable to the
transactions contemplated by this Amendment under the HSR Act shall have expired
or earlier been terminated; (b) no injunction (whether temporary, preliminary or
permanent) prohibiting consummation of the transactions contemplated by this
Amendment or any material portion hereof shall be in effect; and (c) no judicial
or administrative proceeding opposing consummation of all or any part of this
Amendment shall be pending (the date these conditions are satisfied being the
“Amendment Effective Date”). Upon the occurrence of the Amendment Effective
Date, all provisions of this Amendment shall become effective automatically
without the need for further action by the Parties.

 

16

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(c)        If the Amendment Effective Date has not occurred within one hundred
twenty (120) days after the Amendment Execution Date, or such other date as the
Parties may mutually agree, this Amendment may be terminated by either Party on
written notice to the other.

[Signature Page Follows]

 

17

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties intending to be bound have caused this Amendment
to be executed by their duly authorized representatives as of the Amendment
Execution Date.

 

Cytokinetics, Inc.       Astellas Pharma Inc. By:  

  /s/ Robert I. Blum

      By:   

  /s/ Yoshihiko Hatanaka

Name:  

Robert I. Blum

      Name:   

  Yoshihiko Hatanaka

Title:  

President and CEO

      Title:   

  President and CEO

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

CK-2127107 ALS Development Plan    CONFIDENTIAL

Exhibit A

Update to the Development Plan

[*]

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Exhibit B

Material Contracts

[*]

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Exhibit C

tirasemtiv Agreement

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

 

 

 

Tirasemtiv License and Collaboration Agreement

by and between

Cytokinetics, Inc.

and

Astellas Pharma Inc.

 

 

 

 

 

 

 

 

1

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

TIRASEMTIV LICENSE AND COLLABORATION AGREEMENT

This TIRASEMTIV LICENSE AND COLLABORATION AGREEMENT (this “Agreement”) is made
as of [                                        ] (the “Effective Date”), by and
between Cytokinetics, Inc., a corporation organized and existing under the laws
of Delaware, having its principal place of business at 280 East Grand Avenue,
South San Francisco, CA 94080, USA (“Cytokinetics”), and Astellas Pharma Inc., a
corporation organized and existing under the laws of Japan, having its
registered office at 2-5-1, Nihonbashi-Honcho, Chuo-ku, Tokyo 103-8411, Japan
(“Astellas”). Astellas and Cytokinetics are referred to in this Agreement
individually as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, Cytokinetics is a biopharmaceutical company directed to the research
and development of small molecule compounds that modulate muscle function,
including tirasemtiv, and owns certain patents and know-how relating to skeletal
sarcomere activators;

WHEREAS, Astellas is a pharmaceutical company working to create and develop
novel therapies;

WHEREAS, Astellas has conducted [*];

WHEREAS, Cytokinetics and Astellas are parties to a License and Collaboration
Agreement, dated June 21, 2013, as previously amended and restated, including on
December 22, 2014 and on July 27, 2016 (the “2014 Agreement”), pursuant to which
the Parties established a collaboration for the research, development and
commercialization of certain skeletal muscle sarcomere activators. Under the
2014 Agreement, Cytokinetics also granted Astellas an option (the “Option”) to
establish a collaboration for the development and, if successful,
commercialization of pharmaceutical products that contain tirasemtiv under the
terms and conditions set forth in this Agreement;

WHEREAS, Astellas has exercised such Option and paid the applicable option
exercise fee and other applicable payments, all in accordance with the terms and
conditions of the 2014 Agreement;

WHEREAS, this Agreement has become effective as of the Effective Date set forth
above, as a result of Astellas’ exercise of such Option.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, Astellas and Cytokinetics hereby agree as follows:

ARTICLE 1

DEFINITIONS

The terms in this Agreement with initial letters capitalized shall have the
meanings set forth below, or the meaning as designated in the indicated places
throughout this Agreement.

1.1      “Active Ingredient” means the clinically active material(s) that
provide pharmacological activity in a pharmaceutical product (excluding
formulation components such as coatings, stabilizers, excipients or solvents,
adjuvants or controlled release technologies).

 

1

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.2      “Affiliate” means, with respect to a Party, any Person that controls,
is controlled by, or is under common control with that Party. For the purpose of
this definition only, “control” (including, with correlative meaning, the terms
“controlled by” and “under the common control”) means the actual power, either
directly or indirectly through one or more intermediaries, to direct or cause
the direction of the management and policies of such Person, whether by the
ownership of more than fifty percent (50%) of the voting stocking of such
Person, by contract or otherwise.

1.3      “ALS” means amyotrophic lateral sclerosis.

1.4      “Astellas Know-How” means all Know-How that is (a) Controlled by
Astellas or its Affiliates during the Term and (b) reasonably necessary or
useful for the Development, Manufacture, Commercialization or Medical Affairs
Activities of Tirasemtiv and/or Product, provided, however, that Astellas
Know-How specifically excludes Collaboration Know-How.

1.5      “Astellas Patents” means any Patent Right that is (a) Controlled by
Astellas or its Affiliates during the Term and (b) reasonably necessary or
useful for the Development, Manufacture, Commercialization or Medical Affairs
Activities of Tirasemtiv and/or Product, provided, however, that Astellas
Patents specifically exclude Collaboration Patents. The Astellas Patents
existing as of the effective date of the Option grant are listed in Exhibit A.
Astellas shall promptly update Exhibit A after the Effective Date.

1.6      “Astellas Technology” means Astellas Know-How and Astellas Patents.

1.7      “Astellas Territory” means any country or territory outside the
Cytokinetics Territory.

1.8      “Business Day” means a day other than a Saturday, Sunday or a day that
is a statutory holiday in Japan or a bank holiday in New York, USA.

1.9      “Claims” means all Third Party demands, claims, actions, proceedings
and liability (whether criminal or civil, in contract, tort or otherwise) for
losses, damages, reasonable legal costs and other reasonable expenses of any
nature.

1.10    “CMC Activities” means the chemistry, manufacturing, control and other
activities necessary or useful for generating the CMC Information required for
Marketing Approval of the Product, including Manufacture of validation and/or
clinical trial materials, which are necessary or useful to obtain Marketing
Approval of the Product.

1.11    “CMC Information” means information related to the chemistry,
manufacturing and controls of Tirasemtiv or a Product, as specified by FDA, EMA
or other applicable Regulatory Authority.

1.12    “Collaboration” means the collaboration of the Parties with respect to
the Development, Manufacture, Commercialization and Medical Affairs Activities
of Tirasemtiv and Product in the Field, as and to the extent set forth in this
Agreement.

 

2

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.13    “Collaboration Intellectual Property” means any information and
materials, including discoveries, improvements, modifications, processes,
methods, assay, designs, protocols, formulas, data, inventions, algorithms,
forecasts, profiles, strategies, plans, results, coordinates for compound/apo
protein structures, expression constructs, know-how and trade secrets,
patentable or otherwise, that is discovered, generated, conceived and/or reduced
to practice by or on behalf either Party (including its Affiliates, employees,
agents and contractors), whether solely or jointly, as a result of the
performance of its activities under the Development Plan, Commercialization
Plan, and/or Medical Affairs Plan, in each case including all rights, title and
interest in and to the intellectual property rights therein and thereto.

1.14    “Collaboration Know-How” means Know-How that is within the Collaboration
Intellectual Property.

1.15    “Collaboration Patents” means Patent Rights that claim any Collaboration
Intellectual Property, provided that any Patent Rights [*] Collaboration
Patents.

1.16    “Commercialize” or “Commercialization” means all activities directed to
marketing, promoting, advertising, exhibiting, distributing (including
management of wholesalers), detailing or selling a Product in the Field
(including importing and exporting activities in connection therewith). For the
avoidance of doubt, Commercialization does not include Medical Affairs
Activities.

1.17    “Committee” means the JSC, JDC, JMC, JCC, JMAC, or JPC as defined in
Article 2 below, as applicable.

1.18    “Confidential Information” of a Party means all Know-How, unpublished
patent applications and other non-public information and data of a financial,
commercial, business, operational or technical nature of such Party that is
disclosed by or on behalf of such Party or any of its Affiliates or otherwise
made available to the other Party or any of its Affiliates, in each case in
connection with this Agreement, whether made available orally, visually, in
writing or in electronic form. Collaboration Intellectual Property shall be
deemed Confidential Information of both Parties.

1.19    “Control” or “Controlled” means, with respect to any Know-How, Patent
Rights or other intellectual property rights, that a Party has the legal
authority or right (whether by ownership, license or otherwise) to grant a
license, sublicense, access or right to use (as applicable) under such Know-How,
Patent Rights, or other intellectual property rights to the other Party on the
terms and conditions set forth herein, in each case without breaching the terms
of any agreement with a Third Party.

1.20    “Cytokinetics Know-How” means all Know-How that is (a) Controlled by
Cytokinetics or its Affiliates during the Term and (b) reasonably necessary or
useful for the Development, Manufacture, Commercialization or Medical Affairs
Activities of Tirasemtiv and/or Product, provided, however, that Cytokinetics
Know-How specifically excludes Collaboration Know-How.

1.21    “Cytokinetics Patents” means any Patent Right that is (a) Controlled by
Cytokinetics or its Affiliates during the Term and (b) reasonably necessary or
useful for the Development, Manufacture, Commercialization or Medical Affairs
Activities of Tirasemtiv and/or Product, provided, however, that Cytokinetics
Patents specifically exclude Collaboration Patents. The Cytokinetics Patents
existing as of the effective date of the Option grant are listed in Exhibit B.
For clarity, Cytokinetics Patents shall include any Patent Rights arising after
the effective date of the Option grant that [*]. Cytokinetics shall promptly
update Exhibit B after the Effective Date.

 

3

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.22    “Cytokinetics Royalty Territory” means the countries in the Cytokinetics
Territory but outside the Cytokinetics Sole Territory.

1.23    “Cytokinetics Sole Territory” means the country(ies) in Cytokinetics
Territory for which [*] or which otherwise are [*].

1.24    “Cytokinetics Technology” means Cytokinetics Patents and Cytokinetics
Know-How.

1.25    “Cytokinetics Territory” means the following countries and territories:
U.S., Canada, Switzerland, EU, Turkey and Israel, as may be adjusted pursuant to
Section 3.5.

1.26    “Develop” or “Development” means all development activities for
Tirasemtiv or Product that are directed to obtaining or maintaining Marketing
Approval(s) of the Product, including: all non-clinical, preclinical and
clinical activities, testing and studies of Tirasemtiv or Product (including
IND-Enabling Studies and translational research); manufacturing development,
process and formulation development; toxicology, pharmacokinetic,
pharmacodynamic, drug-drug interaction, safety, tolerability and pharmacological
studies; distribution of Tirasemtiv or Product for use in clinical trials
(including placebos and comparators); statistical analyses; assay development;
instrument design and development; protocol design and development; quality
assurance and control; report writing; and the preparation, filing and
prosecution of any MAA for the Product; development activities directed to label
expansion (including prescribing information) and/or obtaining Marketing
Approval for one or more additional Indications or patient populations following
initial Marketing Approval; development activities conducted after receipt of
Marketing Approval which were a condition for the receipt of such Marketing
Approval; and all regulatory activities related to any of the foregoing.

1.27    “Development Costs” means the [*] costs incurred by or on account of a
Party in performing Development in accordance with the Development Plan.

1.28    “Diligent Efforts” means: (a) where applied to carrying out specific
tasks and obligations of a Party under this Agreement, expending [*] to
accomplish such task or obligation as such Party (on its own and/or acting
through any of its Affiliates, sublicensees or subcontractors) would [*]; and
(b) where applied to the Development, Manufacture, and/or Commercialization of,
or Medical Affairs Activities for, Tirasemtiv or Product, the use of [*], in an
[*], as [*], taking into account relevant factors including, without limitation,
[*] and other relevant factors, including [*]. “Diligent Efforts” shall require
that such Party (on its own and/or acting through any of its Affiliates,
sublicensees or subcontractors), at a minimum: (i) promptly assign
responsibility for such obligations to qualified personnel, set annual goals and
objectives for carrying out such obligations, and monitor and hold personnel
accountable for progress with respect to such goals and objectives; (ii) set and
seek to achieve specific and meaningful objectives for carrying out such
obligations, with timelines consistent with a comparable [*] program; and (iii)
make and implement decisions and [*] designed to [*] with respect to such
objectives.

1.29    “Dollars” means the U.S. dollar, and “$” shall be interpreted
accordingly.

 

4

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.30    “EMA” means the European Medicines Agency or any successor entity
thereto.

1.31    “EU” or the “European Union” means (a) the European Union and its member
states as of the Effective Date, which are: Austria, Belgium, Bulgaria, Croatia,
Cyprus, Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece,
Hungary, Ireland, Italy, Latvia, Lithuania, Luxemburg, Malta, Netherlands,
Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden, and the United
Kingdom, and any other member states that may be added to the European Union
between July 27, 2016 and the Effective Date and (b) Norway, Iceland,
Liechtenstein, Andorra, Monaco, San Marino and the Vatican, and each of their
successors to the extent such successors occupy the same territory. For clarity,
any of the named countries in subsection (a) shall remain part of the EU for the
purpose of this Agreement regardless of whether they remain a member state of
the EU.

1.32    “FDA” means the United States Food and Drug Administration or any
successor entity thereto.

1.33    “Field” means the treatment, prevention and/or amelioration of any
diseases and medical conditions in humans, including but not limited to ALS and
the Retained Indications (as defined in the 2014 Agreement).

1.34    “Filing” of an MAA means the acceptance by a Regulatory Authority of an
MAA for filing and review, if applicable, or otherwise the submission of such
MAA.

1.35    “First Commercial Sale” means, with respect to any Product in any
country or jurisdiction, the first sale of such Product to a Third Party for
distribution, use or consumption in such country or jurisdiction after the
Marketing Approvals have been obtained for such Product in such country or
jurisdiction. For clarity, First Commercial Sale does not include any sale or
transfer of the Product in early access or named patient programs.

1.36    “FTE” means the equivalent of a full-time individual’s work for a twelve
(12) month period (consisting of a total of [*] hours per year of dedicated
effort). Any person who devotes more or less than [*] hours per year on the
applicable activities shall be treated as an FTE on a pro-rata basis, based upon
the actual number of hours worked by such person on such activities, divided by
[*]. For avoidance of doubt, the hours allocated to the work of general
corporate or administrative personnel shall not be incorporated into FTE.

1.37    “FTE Rate” means an initial rate of [*] per FTE per year, which shall
apply through [*]. Thereafter, the FTE Rate shall be changed annually on a
calendar year basis to reflect any year-to-year percentage increase or decrease
(as the case may be) in the Consumer Price Index for [*], as published by the
U.S. Department of Labor, Bureau of Labor Statistics (“CPI”) (based on the
change in the CPI from the most recent index available as of the Effective Date
to the most recent index available as of the date of the calculation of such
revised FTE Rate).

1.38    “GAAP” means the U.S. generally accepted accounting principles.

1.39    “Generic Product” means, with respect to a Product in a particular
country, any pharmaceutical product that (a) contains the same Active
Ingredients and formulation as such Product; (b) [*] in such country and on [*]
in such country; and (c) is sold in such country by a Third Party that is not a
sublicensee of Astellas or its Affiliates and did not purchase such product in a
chain of distribution that included any of Astellas or its Affiliates or
sublicensees.

 

5

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.40    “Governmental Authority” means any federal, state, national, state,
provincial or local government, or political subdivision thereof, or any
multinational organization or any authority, agency or commission entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power, any court or tribunal (or any
department, bureau or division thereof, or any governmental arbitrator or
arbitral body).

1.41    “IFRS” means International Financial Reporting Standards.

1.42    “IND” means any investigational new drug application, clinical trial
application, clinical trial exemption or similar or equivalent application or
submission for approval to conduct human clinical investigations filed with or
submitted to a Regulatory Authority in conformance with the requirements of such
Regulatory Authority.

1.43    “IND-Enabling Studies” means studies that are specifically required for
an IND, including ADME (absorption, distribution, metabolism, and excretion),
GLP toxicology studies, or studies required for the preparation of the CMC
section of an IND, including studies related to analytical methods and purity
analysis, and formulation and manufacturing development studies, all as
necessary to obtain the permission of Regulatory Authorities to begin human
clinical investigations.

1.44    “Indication” means any human diseases, syndromes and medical conditions
that can be diagnosed, treated, prevented or ameliorated.

1.45    “Initiate” or “Initiation” means, with respect to a clinical trial of a
Product, the first dosing of the first human subject for such clinical trial.

1.46    “Know-How” means any information and materials, including discoveries,
improvements, modifications, processes, methods, assays, designs, protocols,
formulas, data, inventions, algorithms, forecasts, profiles, strategies, plans,
results, coordinates for compound/apo protein structures, expression constructs,
know-how and trade secrets (in each case, patentable, copyrightable or
otherwise), but excluding any Patent Rights.

1.47    “Law” means any federal, state, local, foreign or multinational law,
statute, standard, ordinance, code, rule, regulation, resolution or
promulgation, or any order by any Governmental Authority, or any license,
franchise, permit or similar right granted under any of the foregoing, or any
similar provision having the force or effect of law.

1.48    “MAA” or “Marketing Authorization Application” means an application to
the appropriate Regulatory Authority for approval to commercially sell a Product
(but excluding pricing approval) in the Field in a particular jurisdiction
(including, without limitation, a New Drug Application in the U.S.) and all
amendments and supplements thereto.

1.49    “Major EU Market Countries” means [*].

1.50    “Major Market Countries” means the [*].

 

6

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.51    “Manufacture” and “Manufacturing” mean activities directed to
manufacturing, processing, filling, finishing, packaging, labeling, quality
control, quality assurance, testing and release, post-marketing validation
testing, inventory control and management, storing and transporting Tirasemtiv
and/or Product.

1.52    “Manufacturing Costs” means, with respect to Tirasemtiv or Product
Manufactured and supplied by Cytokinetics for use in Cytokinetics Development
Activities:

(a)      if Tirasemtiv or Product is Manufactured by Cytokinetics’ Third Party
manufacturer, [*] costs incurred by Cytokinetics’ in association therewith,
including for [*] with respect thereto;

(b)      if Tirasemtiv or Product is Manufactured by Cytokinetics itself, [*],
including without limitation [*] manufacturing costs. Such [*] of Tirasemtiv or
Product [*] and (ii) in accordance with GAAP consistently applied.

1.53    “Marketing Approval” means all approvals necessary for the commercial
sale of a Product in the Field in a given country or regulatory jurisdiction.

1.54    “Medical Affairs Activities” means activities, in compliance with all
the applicable Law, designed to ensure or improve appropriate medical use of,
conduct medical education regarding, or further research regarding, Tirasemtiv
and the Product or to increase disease state awareness, including by way of
example: (a) activities of medical scientific liaisons, which shall mean the
following functions: (x) conduct of service based medical activities including
providing input and assistance with consultancy meetings, recommending
investigators for clinical trials and providing input in the design of such
trials and other research related activities, and (y) delivery of
non-promotional communications and conduct of non-promotional activities
including presenting new clinical trial data and other scientific or disease
state awareness information; (b) grants to support continuing medical education,
symposia, or Third Party research related to Product; (c) development,
publication and dissemination of publications relating to Tirasemtiv and the
Product and relevant disease states; (d) medical information services provided
in response to inquiries communicated via sales representatives or received by
letter, phone call or email; (e) conducting advisory board meetings or other
consultant programs; (f) support of investigator-initiated trials; (g) managing
relationships with cooperative groups, physician/hospital networks and disease
state or patient and caregiver advocacy groups; (h) establishing and
implementing risk, evaluation and mitigation strategies, (i) voluntary phase 4
trials or post-approval patient registries, (j) health economic and outcomes
research (HEOR) activities, (k) independent medical education activities, and
(l) non-promotional exhibiting at medical and scientific fora. For the purposes
of clarity, post-approval clinical studies within the approved Indications,
which were a condition for the receipt of Marketing Approval, shall be included
within Development and shall not be included within Medical Affairs Activities.

1.55    “Net Sales” means the gross amount billed or invoiced by or for the
benefit of a Party, its Affiliates, and its sublicensees to independent,
unrelated persons in bona fide arm’s length transactions with respect to a
Product, less the following deductions, as allocable to such Product (if not
previously deducted from the amount invoiced):

(a)      [*];

(b)      [*];

 

7

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(c)      [*];

(d)      [*]; and

(e)      [*].

If a single item falls into more than one of the categories set forth in clauses
(a)-(e) above, such item may not be deducted more than once.

Sales between a Party and its Affiliates and sublicensees shall be disregarded
for purposes of calculating Net Sales except if such purchaser is a distributor,
pharmacy or end user. Net Sales also exclude any sale or transfer of the Product
in early access or named patient programs.

If a Product either (i) is sold in the form of a combination product containing
both Tirasemtiv and one or more Active Ingredient(s) as separate molecular
entity(ies) that are not Tirasemtiv; or (ii) is sold in a form that contains (or
is sold bundled with) a delivery device therefor (in either case ((i) or (ii)),
a “Combination Product”), the Net Sales of such Product for the purpose of
calculating royalties and sales-based milestones owed under this Agreement for
sales of such Product, shall be determined as follows: first, the actual Net
Sales of such Combination Product shall be determined using the above
provisions, and then such amount shall be multiplied by the fraction A/(A+B),
where A is the invoice price of the Product that contains only Tirasemtiv, if
sold separately, and B is the total invoice price of other Active Ingredient or
delivery device in such Combination Product if sold separately. If any other
Active Ingredient or delivery device in such Combination Product is not sold
separately, Net Sales shall be calculated by multiplying actual Net Sales of
such Combination Product by a fraction A/C where A is the invoice price of the
Product that contains only Tirasemtiv if sold separately, and C is the invoice
price of such Combination Product. If neither such Product that contains only
Tirasemtiv nor any other Active Ingredient (or delivery device) in such
Combination Product is sold separately, the adjustment to Net Sales shall be
determined by the Parties in good faith to reasonably reflect the fair market
value of the contribution of Tirasemtiv in such Combination Product to the total
fair market value of such Combination Product.

With respect to any sale of any Product in a given country for any substantive
consideration other than monetary consideration on arm’s length terms (which has
the effect of reducing the invoiced amount below what it would have been in the
absence of such non-monetary consideration), for purposes of calculating the Net
Sales, such Product shall be deemed to be sold exclusively for cash at the
average Net Sales price charged to Third Parties for cash sales of such Product
in such country during the applicable reporting period (or if there were only de
minimis cash sales in such country, at the fair market value as determined in
good faith based on pricing in comparable markets). Notwithstanding the
foregoing, Net Sales shall not include amounts (whether actually existing or
deemed to exist for purposes of calculation) for Product distributed for use in
clinical trials.

Net Sales shall be calculated on an accrual basis, in a manner consistent with
the selling Party’s accounting policies for external reporting purposes, as
consistently applied, in accordance with GAAP or IFRS as applicable. To the
extent any accrued amounts used in the calculation of Net Sales are estimates,
such estimates shall be trued-up in accordance with the selling Party’s
accounting policies for external reporting purposes, as consistently applied,
and Net Sales and related payments under this Agreement shall be reconciled as
appropriate.

 

8

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.56    “Patent Rights” means all patents and patent applications (which shall
be deemed to include certificates of invention and applications for certificates
of invention), including all divisionals, continuations, substitutions,
continuations-in-part, re-examinations, reissues, additions, renewals,
revalidations, extensions, registrations, pediatric exclusivity periods and
supplemental protection certificates and the like of any such patents and patent
applications, and any and all foreign equivalents of the foregoing.

1.57    “Person” means any individual, partnership, limited liability company,
firm, corporation, association, trust, unincorporated organization or other
entity.

1.58    “Product” means any pharmaceutical product containing Tirasemtiv
(including in any [*]), alone or in combination with other Active Ingredients,
in any formulation or dosage form and for any mode of administration.

1.59    “Region” shall mean each of: (a) Japan; (b) Asia outside Japan and
Oceania; (c) the Americas; and (d) EMEA. For clarity, (a) through (d) mean each
one of Astellas’ four major subsidiaries and regions of operations. “Asia
outside Japan” includes all countries in Asia (excluding Japan and the Middle
East) and Oceania, including the Significant Markets of [*]. “Americas” includes
all countries in Latin America, including the Significant Markets of [*]. “EMEA”
includes all countries in Europe, Middle East, and Africa, including the
Significant Markets of [*]. Notwithstanding the foregoing, all Regions exclude
countries in the Cytokinetics Territory. If there is an unresolved dispute
regarding whether a country is in a particular Region after escalation to the
JSC, then the matter shall be resolved in accordance with Section 15.6.

1.60    “Regulatory Approval” means the approval by the appropriate Regulatory
Authority to commercially sell a pharmaceutical product (but excluding pricing
approval) in the Field in a particular jurisdiction.

1.61    “Regulatory Authority” means any applicable Governmental Authority
responsible for granting Marketing Approvals or pricing approvals for Product,
including the FDA, the EMA and any corresponding national or regional regulatory
authorities.

1.62    “Regulatory Exclusivity” means any exclusive marketing rights or data
exclusivity rights conferred by any Regulatory Authority with respect to a
pharmaceutical product other than patents, including, without limitation, orphan
drug exclusivity, new chemical entity exclusivity, data exclusivity, pediatric
exclusivity, rights conferred in the United States under the Hatch-Waxman Act or
the FDA Modernization Act of 1997, or rights similar thereto outside the United
States.

1.63    “Regulatory Materials” means any regulatory application, submission,
notification, communication, correspondence, registration and other filings made
to, received from or otherwise conducted with a Regulatory Authority in order to
Develop, Manufacture, or Commercialize Tirasemtiv or Product in the Field in a
particular country or jurisdiction. “Regulatory Materials” includes any IND, MAA
and Marketing Approval.

 

9

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.64    “Significant Market” means each of the following: (a) Japan; (b) [*] for
Asia outside Japan and Oceania; (c) [*] for the Americas; and (d) [*] for EMEA.
The Parties may adjust the countries listed in subsections (b) through (d) by
mutual agreement. For clarity, (a) through (d) mean each one of Astellas’ four
major subsidiaries and regions of operations. “Asia outside Japan” includes all
countries in Asia (excluding Japan and the Middle East) and Oceania, including
the Significant Markets of [*]. “Americas” includes all countries in Latin
America, including the Significant Markets of [*]. “EMEA” includes all countries
in Europe, Middle East, and Africa, including the Significant Markets of [*].
Notwithstanding the foregoing, all Regions exclude countries in the Cytokinetics
Territory. If there is an unresolved dispute regarding whether a country is in a
particular Region after escalation to the JSC, then the matter shall be resolved
in accordance with Section 15.6.

1.65    “Third Party” means any Person other than a Party or an Affiliate of a
Party.

1.66    “Tirasemtiv” means Cytokinetics’ proprietary compound formerly known as
CK-2017357.

1.67    “United States” or “U.S.” means the United States of America, including
its fifty (50) states, possessions, protectorates, territories, the District of
Columbia, and Puerto Rico.

1.68    “Valid Claim” means a claim of an issued and unexpired patent (as may be
extended through supplementary protection certificate or patent term extension)
or a pending patent application included within [*], which claim has not been
revoked, held invalid or unenforceable by a patent office, court or other
governmental agency of competent jurisdiction in a final and non-appealable
judgment (or judgment from which no appeal was taken within the allowable time
period) and has not been disclaimed, denied or admitted to be invalid or
unenforceable through reissue, re-examination or disclaimer or otherwise.

1.69    Additional Definitions. The following table identifies the location of
definitions set forth in various Sections of the Agreement:

 

Definition

 

  

Section

 

Alliance Manager

   2.1

Astellas Development Activities

   4.3(b)

Astellas Indemnitees

   14.1

Bankruptcy Code

   3.8

Commercialization Plan

   7.2(a)

[*]

   [*]

Cytokinetics Country-Specific Development Activities

   4.3(a)

Cytokinetics Development Activities

   4.3(a)

Cytokinetics Global Development Activities

   4.3(a)

Cytokinetics Indemnitees

   14.2

Development Advance Invoice

   9.2(a)

Development Budget

   4.2(a)

Development Plan

   4.2(a)

Development Program

   4.2(a)

Development Project Team

   4.10

Development True-Up Report

   9.2(b)

Disclosing Party

   11.1(a)

[*]

   [*]

FCPA

   15.7(a)

FCPA Covered Person

   15.7(a)

Federal Arbitration Act

   15.6

Global Brand Elements

   10.5(b)

 

10

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Indemnified Party

   14.3

Indemnifying Party

   14.3

[*] Rules

   15.6

Joint Commercialization Committee or JCC

   2.5

Joint Development Committee or JDC

   2.3

Joint Manufacturing Committee or JMC

   2.4

Joint Medical Affairs Committee or JMAC

   2.6

Joint Patent Committee or JPC

   2.7

Joint Steering Committee or JSC

   2.2

[*] Regulatory Materials

   5.2(a)

Medical Affairs Plan

   8.3(a)

[*]

   [*]

Pharmacovigilance Agreement

   5.5

Product Infringement

   10.4(a)

Product Marks

   10.5(a)

Receiving Party

   11.1(a)

[*]

   [*]

Remainder

   10.4(g)

Remedial Action

   5.7

[*]

   [*]

Responsible Committee

   11.4

[*]

   [*]

Royalty Term

   9.4(d)

Specific Country Development Cost

   3.5(a)

Term

   12.1

1.70      Interpretation. In this Agreement, unless otherwise expressly
specified:

(a)        The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.

(b)        words denoting the singular shall include the plural and vice versa
and words denoting any gender shall include all genders;

(c)        words such as “herein”, “hereof”, and “hereunder” refer to this
Agreement as a whole and not merely to the particular provision in which such
words appear;

(d)        “days” means calendar days; and

(e)        the Exhibits and other attachments form part of the operative
provision of this Agreement and references to “this Agreement” shall include
references to the Exhibits and attachments.

 

11

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

ARTICLE 2

GOVERNANCE

2.1      Alliance Managers. Within thirty (30) days after the Effective Date,
each Party shall appoint a representative to act as its alliance manager under
this Agreement by providing written notification to the other Party (the
“Alliance Manager”). The Alliance Managers shall: (a) serve as the primary
contact points between the Parties for the purpose of providing the other Party
with information on the progress of such Party’s activities under this
Agreement; (b) be primarily responsible for facilitating the flow of information
and otherwise promoting communication, coordination and collaboration between
the Parties; (c) act as advocates for the Collaboration as a whole; (d) have
regular telephone calls; (e) use Diligent Efforts to facilitate the prompt
resolution of any disputes; (f) attend as appropriate, JDC, JMC, JCC and JMAC
meetings; and (g) have the right to attend all other Committee and subcommittee
meetings, all as non-voting members. An Alliance Manager may also bring any
matter to the attention of any Committee if such Alliance Manager reasonably
believes that such matter warrants such attention. Each Party may replace its
Alliance Manager at any time upon written notice to the other Party.

2.2      Joint Steering Committee. The Parties hereby establish a joint steering
committee (the “Joint Steering Committee” or the “JSC”), composed of [*] under
this Agreement and [*] under this Agreement. Either Party may request that its
own or the other Party’s personnel with expertise on a particular matter attend
a JSC meeting where such matter shall be discussed. The JSC shall in particular:

(a)        oversee and provide strategic direction to the Collaboration;

(b)        oversee the integration and coordination of the Development,
Manufacture, Commercialization and Medical Affairs Activities of Tirasemtiv and
Product within the JSC member’s company;

(c)        provide a forum for discussion of the Development, Manufacture,
Commercialization and Medical Affairs Activities of Tirasemtiv and Product;

(d)        review the Parties’ progress against the Development Plan,
Commercialization Plan and Medical Affairs Plan;

(e)        oversee the operation of the JDC, JMC, JCC, JMAC and JPC, including
resolving any disputed matter of the JDC, JMC, JCC, JMAC and JPC; and

(f)        perform such other duties as are expressly assigned to the JSC in
this Agreement, and such other functions as appropriate to further the purposes
of this Agreement as may be allocated to it by the Parties’ written agreement.

2.3      Joint Development Committee. The Parties hereby establish a joint
development committee (the “Joint Development Committee” or the “JDC”), composed
of [*] of each Party that have [*] in the development of products similar to
Tirasemtiv and Product, to monitor and coordinate the Development of Tirasemtiv
and Product under the Collaboration. All JDC representatives shall have
sufficient authority within the applicable Party to make decisions [*] arising
with the scope of the JDC’s responsibilities. The JDC shall in particular:

(a)        coordinate the activities of the Parties under the Development Plan
and oversee the implementation of the Development Plan;

 

12

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b)        establish the protocol and statistical analysis plan for each human
clinical trial conducted under the Development Plan;

(c)        prepare and approve annual or interim amendments to the Development
Plan, including the Development Budget;

(d)      provide a forum for and facilitate communications between the Parties
with respect to the Development of Tirasemtiv and Product;

(e)      monitor and coordinate all regulatory actions, communications and
submissions for Tirasemtiv and Product under the Development Plan, including
allocating related medical affairs responsibilities between the Parties;

(f)      until formation of the JMAC, oversee medical education activities and
establish a joint review process for medical affairs materials, including
disease state awareness, medical education and other non-promotional materials;

(g)      establish joint subcommittees, as appropriate, to carry out its
functions; and

(h)      perform such other functions as may be appropriate to further the
purposes of this Agreement with respect to the Development of Tirasemtiv and
Product.

2.4       Joint Manufacturing Committee. The Parties hereby establish a joint
manufacturing committee (the “Joint Manufacturing Committee” or “JMC”), composed
of up to [*] of each Party that have [*] in the manufacture of compounds and
products similar to Tirasemtiv and Product, to monitor and oversee the CMC
Activities and other activities related to the Manufacture of Tirasemtiv and
Product for use under the Collaboration. All JMC representatives shall have
sufficient authority within the applicable Party to make decisions [*] arising
within the scope of the JMC’s responsibilities. The JMC shall in particular:

(a)      discuss, approve and oversee implementation of and progress against the
Development Plan and Commercialization Plan as they relate to Manufacture of
Tirasemtiv and Product, including CMC Activities;

(b)      coordinate and facilitate cooperation and flow of information between
the Parties with respect to the Manufacture and supply of Tirasemtiv and Product
for Development and Commercialization use in accordance with Article 6;

(c)      coordinate and facilitate the transfer of Manufacturing Know-How as and
to the extent provided in Article 6;

(d)      establish joint subcommittees, as appropriate, to carry out its
functions; and

(e)      perform such other functions as may be appropriate to further the
purposes of this Agreement with respect to the Manufacture of Tirasemtiv and
Product, as directed by the JDC or JCC (as applicable).

 

13

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

2.5      Joint Commercialization Committee. No later than [*], or promptly
following the Effective Date (if [*]), the Parties shall establish a joint
commercialization committee (the “Joint Commercialization Committee” or “JCC”),
composed of [*] of each Party that have [*] in the commercialization of products
similar to the Product, to monitor and oversee the Commercialization activities
of the Product under the Collaboration. All JCC representatives shall have
sufficient authority within the applicable Party to make decisions [*] arising
within the scope of the JCC’s responsibilities. The JCC shall in particular:

(a)        coordinate the activities of the Parties under the Commercialization
Plan and oversee the implementation of the Commercialization Plan;

(b)        prepare and approve annual or interim amendments to the
Commercialization Plan;

(c)        provide a forum for and facilitate communications between the Parties
with respect to the Commercialization of the Product;

(d)        establish joint subcommittees, as appropriate, to carry out its
functions; and

(e)        perform such other functions as may be appropriate to further the
purposes of this Agreement with respect to the Commercialization of the Product.

2.6      Joint Medical Affairs Committee. The Parties hereby establish a joint
medical affairs committee (the “Joint Medical Affairs Committee” or “JMAC”),
composed of [*] of each Party that have [*] in Medical Affairs Activities of
products similar to the Product, to monitor and oversee the Medical Affairs
Activities for Tirasemtiv and Product under the Collaboration. All JMAC
representatives shall have sufficient authority within the applicable Party to
make decisions [*] arising within the scope of the JMAC’s responsibilities. The
JMAC shall in particular:

(a)        coordinate the activities of the Parties under the Medical Affairs
Plan and oversee the implementation of the Medical Affairs Plan;

(b)        prepare and approve annual or interim amendments to the Medical
Affairs Plan;

(c)        prepare and approve the protocol and statistical analysis plan for
each human clinical trial to be conducted under the Medical Affairs Plan;

(d)        provide a forum for and facilitate communications between the Parties
with respect to the Medical Affairs Activities for Tirasemtiv and Product;

(e)        establish a joint review process for medical affairs materials,
including disease state awareness, medical education and other non-promotional
materials;

(f)        establish joint subcommittees, as appropriate, to carry out its
functions; and

(g)        perform such other functions as may be appropriate to further the
purposes of this Agreement with respect to the Medical Affairs Activities for
Tirasemtiv and Product.

 

14

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

2.7       Joint Patent Committee. The Parties hereby establish a joint patent
committee (the “Joint Patent Committee” or “JPC”), composed of [*] representing
each Party, to coordinate the prosecution and enforcement of Collaboration
Patents under Article 10. Such patent counsel shall have sufficient authority
within or on behalf of the applicable Party to make decisions [*] arising within
the scope of the JPC’s responsibilities. The JPC shall in particular:

(a)        coordinate and facilitate the prosecution and enforcement of the
Collaboration Patents, and make periodic reports of the same to the JSC and
other Committees upon request;

(b)        discuss and develop patent strategy for Collaboration Patents,
including making key decisions on drafting, filing, prosecution, maintenance,
enforcement and defense of Collaboration Patents, as well as providing a forum
for the Parties to discuss material issues and provide input to each other
regarding Collaboration Patents;

(c)        determine which Patents are to be considered Collaboration Patents,
and oversee the determination of inventorship of Collaboration Intellectual
Property;

(d)        confer regarding patent term extensions and listings in the FDA’s
Approved Drug Products with Therapeutic Equivalence Evaluations (known as the
“Orange Book”) and its foreign counterparts; and

(e)        perform such other functions as may be appropriate to further the
purposes of this Agreement with respect to the patent prosecution and
enforcement activities under this Agreement.

2.8       Limitation of Committee Authority. Each Committee shall only have the
powers expressly assigned to it in this Article 2 and elsewhere in this
Agreement and shall not have the authority to: (a) modify or amend the terms and
conditions of this Agreement; (b) waive either Party’s compliance with the terms
and conditions of under this Agreement; or (c) determine any such issue in a
manner that would conflict with the express terms and conditions of this
Agreement.

2.9       Committee Membership and Meetings.

(a)        Committee Members. Within thirty (30) days after the Effective Date,
each Party shall appoint its representatives on the JSC, JDC, JMC, JPC, JMAC
and, if applicable, JCC, by providing written notification to the other Party.
Each Party may replace its representatives on any Committee by written notice to
the other Party. Each Party shall appoint one (1) of its representatives on each
Committee to act as a co-chairperson of such Committee. The co-chairpersons
shall jointly prepare and circulate agendas and reasonably detailed minutes for
each Committee meeting within thirty (30) days of such meeting.

(b)        Meetings. Unless the Parties otherwise agree, each Committee shall
hold meetings at such times as it elects to do so, but no less frequently than
once every [*] for the JSC and once every [*] for other Committees. Meetings of
each Committee shall be held via teleconference, via videoconference or in
person, provided that at least [*] per year for the [*], and [*] per year for
the [*] shall be held in person (unless the Parties otherwise agree) at
locations to be alternately selected by each Party. Each Party shall be
responsible for all of its own expenses of participating in any Committee. No
action taken at any meeting of a Committee shall be effective unless a
representative of each Party is participating.

 

15

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(c)        Non-Member Attendance. Each Party may from time to time invite a
reasonable number of participants, in addition to its representatives, to attend
the Committee meetings in a non-voting capacity; provided that if either Party
intends to have any Third Party (including any consultant) attend such a
meeting, such Party shall provide prior written notice to the other Party and
shall ensure that such Third Party is bound by confidentiality and non-use
obligations consistent with the terms of this Agreement.

2.10      Continuity of Representation. Notwithstanding the Parties’ respective
right to replace its Alliance Manager and members of Committees by written
notification to the other Party, each Party shall strive to maintain continuity
in the representation of such Alliance Manager and Committee members. If a
particular Committee ceases to exist but certain activities that have been
overseen by such Committee are still ongoing, then the Parties shall by mutual
written agreement allocate the responsibility for overseeing such activities to
another then-operating Committee that is competent and suitable in authority and
expertise.

2.11      Decision-Making. All decisions of each Committee shall be made [*]. If
after reasonable discussion and good faith consideration of each Party’s view on
a particular matter before a Committee, the representatives of the Parties
cannot reach an agreement as to such matter within [*] after such matter was
brought to such Committee for resolution or after such matter has been referred
to such Committee, such disagreement shall be referred to the JSC (in the case
of disagreement of the JDC, JMC, JCC, JMAC, JPC or other joint subcommittees)
for resolution. If the JSC cannot resolve such matter within [*] after such
matter has been referred to them, then:

(a)      [*] Final Decisions. [*] shall have the final decision making authority
on the following matters:

 (i)        [*] of Tirasemtiv and Product [*] including [*] of the Product that
is [*], including the [*]; and

 (ii)       [*] of the Product [*], including [*] of the Product [*], and the
[*].

(b)      [*] Final Decision. [*], [*] shall have the final decision making
authority on [*].

(c)      No Adverse Effect. Notwithstanding the foregoing, neither Party shall
use its final decision making authority in a manner that would have a material
adverse effect on the Product in the other Party’s territory.

(d)      Guiding Principles. Both Parties shall make decisions and act in
accordance with the following: Each Party shall use Diligent Efforts to leverage
the other Party’s relevant expertise, capabilities, resources, infrastructure
and relationships in the best interests of the Collaboration.

 

16

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

2.12      Discontinuation of Participation on a Committee. The activities to be
performed by each Committee shall solely relate to governance under this
Agreement, and are not intended to be or involve the delivery of services. Each
Committee shall continue to exist until the first to occur of: (a) the Parties
mutually agreeing to disband the Committee; or (b) Cytokinetics providing
written notice to Astellas of its intention to disband and no longer participate
in such Committee. Once the Parties mutually agree or Cytokinetics has provided
written notice to disband such Committee, such Committee shall have no further
obligations under this Agreement and, thereafter, the Alliance Managers shall be
the contact persons for the exchange of information under this Agreement and
decisions of such Committee shall be decisions as between the Parties, subject
to the other terms and conditions of this Agreement.

2.13      Budgets and Fiscal Years. The Parties acknowledge that Astellas’
fiscal year runs from April 1 through March 31, while Cytokinetics’ fiscal year
runs from January 1 through December 31. Accordingly, [*] relating to the
Development, Manufacture and Commercialization of Tirasemtiv and Product [*].

ARTICLE 3

LICENSES

3.1        License to Astellas. Subject to the terms and conditions of this
Agreement, Cytokinetics hereby grants to Astellas the following royalty-bearing
licenses [*] under the Cytokinetics Technology and Cytokinetics’ interest in the
Collaboration Intellectual Property:

(a)        to Develop Tirasemtiv and Product in the Field in the Astellas
Territory pursuant to the Development Plan, [*], except as set forth in Section
[*];

(b)        to use, sell, offer for sale, import and otherwise Commercialize
Tirasemtiv and Product in the Field in the Astellas Territory, pursuant to the
Commercialization Plan, [*], except as provided in Section [*];

(c)        to perform Medical Affairs Activities for Tirasemtiv and Product in
the Astellas Territory, pursuant to the Medical Affairs Plan, [*], except as
provided in Section [*]; and

(d)        to use Tirasemtiv supplied by Cytokinetics to Manufacture or have
Manufactured the Product for use in the Development and Commercialization and
Medical Affairs Activities of the Product in the Field in the Astellas
Territory, which license shall not prevent Cytokinetics from conducting
Manufacturing activities in the Astellas Territory, either by itself or through
one or more contract manufacturers.

For clarity, the licenses granted by Cytokinetics to Astellas under this
Agreement [*] to develop, make, have made, use, sell, offer for sale or
otherwise commercialize [*] that is [*] with Tirasemtiv. For further clarity,
this Agreement does not affect any license granted by Cytokinetics to Astellas
under the 2014 Agreement.

3.2        Sublicense Rights. Subject to the terms and conditions of this
Agreement:

(a)      Further subject to Section [*] below, each Party may exercise its
rights and perform its obligations under this Agreement by itself or through the
engagement of any of its Affiliates [*] in the performance of this Agreement.

(b)      Each Party may sublicense the rights granted to it under Section [*]
(as applicable) to one (1) or more Third Parties, provided, however, that:

 

17

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(i)        Section [*] shall apply in the event that [*] wishes to grant to any
Third Party the right to [*];

(ii)       [*] shall [*] for any such sublicense [*]; and

(iii)      For any other sublicense [*], such Party shall provide the other
Party [*].

(c)        Each Party shall remain directly responsible for all of its
obligations under this Agreement that have been delegated, subcontracted or
sublicensed to any of its Affiliates, sublicensees or subcontractors and shall
ensure that such Affiliates, sublicensees and subcontractors comply with the
terms and conditions of this Agreement. For clarity, each Party shall have the
right to engage subcontractors, such as CROs and CMOs, in accordance with
Section 3.7.

3.3        Cytokinetics’ Retained Rights. Cytokinetics and its Affiliates hereby
retain:

(a)        the rights to practice the Cytokinetics Technology and Cytokinetics’
interest in the Collaboration Intellectual Property to exercise its and their
rights and perform its and their obligations under this Agreement, either by
itself or through one (1) or more licensees (but subject to Section [*]) or
through one (1) or more subcontractors (pursuant to Section 3.7); and

(b)        the exclusive rights to otherwise practice and license the
Cytokinetics Technology and Cytokinetics’ interest in the Collaboration
Intellectual Property outside the scope of the licenses granted to Astellas
under Section 3. 1.

3.4        License to Cytokinetics. Subject to the terms and conditions of this
Agreement, Astellas hereby grants to Cytokinetics the following licenses [*]
under Astellas Technology and Astellas’ interest in the Collaboration
Intellectual Property:

(a)        to Develop Tirasemtiv and Product in the Field pursuant to the
Development Plan, [*];

(b)        to use, sell, offer for sale, import and otherwise Commercialize
Tirasemtiv and Product in the Field in the Cytokinetics Territory pursuant to
the Commercialization Plan, [*];

(c)        to perform Medical Affairs Activities for Tirasemtiv and Product in
the Cytokinetics Territory, pursuant to the Medical Affairs Plan, [*]; and

(d)        to Manufacture or have Manufactured Tirasemtiv and Product anywhere
in the world, which license shall be [*] and [*].

3.5        Territory Adjustment.

(a)        In the event that [*] wishes to grant to any Third Party the right to
Commercialize the Product in [*], [*] shall notify [*] in writing and offer [*]
the option to include such country into the [*]. If [*] notifies [*] within [*]
days after the receipt of such notice that [*] is interested in such option, [*]
shall, within [*] days after the receipt of such notice from [*], provide [*]
with a reasonably detailed report of (i) all Development Costs incurred by or on
account of [*] (allocated to such country in accordance with [*]) and (ii) [*]
for such country (collectively (i) and (ii), the “Specific Country Development
Cost”). In case that [*], the Development Costs [*] shall be reallocated to such
country in accordance with [*].

 

18

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b)        [*] may exercise such option by delivering a written exercise notice
to [*] within [*] days after the receipt of the notice from [*], which exercise
notice shall be accompanied by a payment to [*] of [*] of the Specific Country
Development Cost. If [*] timely exercises such option and makes the required
payment, then the country(ies) set forth in [*] notice shall be included in [*]
and removed from [*]. If there are any ongoing [*] for such country, the Parties
shall cooperate with each other to promptly transfer such [*], which shall then
[*].

(c)        If [*] fails to exercise such option and make the required payment,
[*] shall have the right to negotiate and enter into an agreement with any Third
Party to grant such Third Party the right to Develop and Commercialize the
Product in such country, with no further obligations to [*] under this Section
3.5.

(d)        For clarity, nothing in this Agreement shall prevent or limit [*]
utilization of any Third Party contractors (e.g., contract research
organizations, manufacturers, contract selling organizations, distributors,
wholesalers) in connection with the Development and Commercialization of the
Product [*] in accordance with Section 3.7 and such utilization of contractors
shall not be deemed as granting the right to Develop and Commercialize the
Product under this Section 3.5.

(e)        For further clarity, this Section 3.5 shall not apply to [*], and [*]
shall have the right to grant any Third Party the right to Develop and
Commercialize Tirasemtiv and Product in any country in [*] without first
offering [*] the option set forth in this Section 3.5.

3.6      No Implied Licenses; Negative Covenant. Except as set forth herein,
neither Party shall acquire any license or other intellectual property interest,
by implication or otherwise, under or to any trademarks, Patent Rights,
Know-How, or other intellectual properties owned or Controlled by the other
Party. For clarity, the license granted to each Party under any particular
Patent Rights or Know-How Controlled by the other Party shall confer exclusivity
to the Party obtaining such license only to the extent the Party granting such
license Controls the exclusive rights to such Patent Rights or Know-How. Neither
Party shall, nor shall permit any of its Affiliates or sublicensees to, practice
any Patent Rights or Know-How licensed to it by the other Party outside the
scope of the license granted to it under this Agreement.

3.7      Subcontractors. Each Party shall have the right to engage
subcontractors for purposes of conducting activities assigned to it under this
Agreement and grant a limited sublicense to such Third Parties solely for the
purpose of performing such activities, provided that any such subcontractor is
bound by written obligations of confidentiality and non-use consistent with this
Agreement [*] and has agreed to [*] that relate to Tirasemtiv or Product or
their use, manufacture or sale, which [*] as appropriate. Each Party shall
remain directly responsible for any obligations under this Agreement that have
been delegated or subcontracted to any subcontractor, and shall be directly
responsible for the performance of its subcontractors.

 

19

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

3.8      365(n) Rights. All rights and licenses granted under or pursuant to any
section of this Agreement, including the licenses granted under this Article 3
and Section 12.3, are and shall otherwise be deemed to be for purposes of
Section 365(n) of the United States Bankruptcy Code (Title 11, U.S. Code), as
amended (the “Bankruptcy Code”), licenses of rights to “intellectual property”
as defined in Section 101(35A) of the Bankruptcy Code. Each Party shall retain
and may fully exercise all of its respective rights and elections under the
Bankruptcy Code. Each Party agrees that the other Party, as licensee of such
rights under this Agreement, shall retain and may fully exercise all of its
rights and elections under the Bankruptcy Code or any other provisions of
applicable Law outside the United States that provide similar protection for
“intellectual property.” Each Party further agrees that, in the event of the
commencement of a bankruptcy proceeding by or against such Party under the
Bankruptcy Code or analogous provisions of applicable Law outside the United
States, to the extent permitted by Law, [*] the Development of Tirasemtiv and/or
Product under this Agreement pursuant to the Development Plan, as appropriate,
which, [*]. Additionally, upon request by the other Party, the bankruptcy Party
shall [*].

3.9      Diversion. Each Party hereby covenants and agrees that it and its
Affiliates shall not, and it shall contractually obligate (and use Diligent
Efforts to enforce such contractual obligation) its sublicensees not to,
directly or indirectly, promote, market, distribute, import, sell or have sold
any Product, including via the Internet or mail order, to any Third Party or to
any address or Internet Protocol address or the like in the other Party’s
territory. Neither Party shall engage, nor permit its Affiliates and
sublicensees to engage, in any advertising or promotional activities relating to
any Product directed primarily to customers or other buyers or users of such
Product located in any country or jurisdiction in the other Party’s territory,
or solicit orders from any prospective purchaser located in any country or
jurisdiction in the other Party’s territory. If a Party or its Affiliates or
sublicensees receives any order for a Product from a prospective purchaser
located in a country or jurisdiction in the other Party’s territory, such Party
shall immediately refer that order to such other Party and shall not accept any
such orders. Neither Party shall, nor permit its Affiliates and sublicensees to,
deliver or tender (or cause to be delivered or tendered) any Product for sale in
the other Party’s territory. So long as a Party complies with its obligations
set forth in this Section 3.9, the use of the Product by end-users outside such
Party’s territory shall not, by itself, be deemed such Party’s non-compliance
with its obligations under this Section 3.9.

3.10      [*].

(a)        Except as set forth in Section [*], [*] shall [*], or [*] or [*] that
[*], other than [*] or [*] (including [*] in the event of [*]).

(b)        If either Party [*] and if such [*], as of the [*] such Party would
[*] set forth in Section [*], then such Party shall [*] either (i) [*] of this
Agreement, in which event [*] Tirasemtiv and/or Product under this Agreement and
subject to the terms and conditions hereunder and any [*] the Research,
Development, Manufacture or Commercialization of [*], or (ii) [*]. Such Party’s
[*] shall not be deemed [*] set forth in this Section 3.10; provided that such
Party [*] under this Agreement and [*] the other Party [*] as used in this
Section 3.10(b), means [*] by such Party [*].

ARTICLE 4

DEVELOPMENT

4.1        General. Subject to the terms and conditions of this Agreement, the
Parties shall collaborate with respect to the Development of Tirasemtiv and
Product in the Field for Regulatory Approval under the direction of the JDC and
pursuant to the Development Plan, as set forth in more details below.

 

20

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

4.2      Development Plan.

(a)        The Development of Tirasemtiv and Product under this Agreement (the
“Development Program”) shall be conducted pursuant to a comprehensive written
global Development plan (the “Development Plan”), with Cytokinetics having final
decision making authority pursuant to Section 2.11, subject to [*] described
below. The Development Plan shall set forth the timeline and details of: (i) all
preclinical and clinical Development activities to be conducted by the Parties
as necessary to generate data sufficient to meet the requirements for Regulatory
Approval of the Product for each of the Indications as agreed by the Parties and
set forth in the Development Plan; (ii) the protocol synopsis for each clinical
trial included in such Development Plan; (iii) a Manufacturing plan; and (iv)
any other Development activities that the Parties agree to pursue in
collaboration for Tirasemtiv and Product. The Parties agree that the Development
Plan shall contain detailed plans for at least the initial [*] covered by the
Development Plan. The Development Plan shall include a coordinated development
and regulatory strategy, including the Parties’ respective roles in the
development of each Product and the countries in which Development of Product
will occur. The Development Plan shall also set forth a detailed budget of the
Development activities to be [*] (the “Development Budget”). Within thirty (30)
days after the Effective Date, Cytokinetics shall prepare the initial
Development Plan, which shall include the development plan provided by
Cytokinetics to Astellas under the 2014 Agreement at the time when the Early
Data Package or Late Data Package (as applicable) for the Option exercise is
provided by Cytokinetics to Astellas under the 2014 Agreement.

(b)        From time to time during the Term (but no less than annually), the
JDC shall prepare and approve updates and amendments, as appropriate, to the
then-current Development Plan (including Development Budget). By [*] of each
calendar year starting on [*] or the Effective Date, whichever is later, the JDC
shall agree upon a proposed [*] for the following Astellas fiscal year. Astellas
shall use good faith efforts to [*]. Annual updates shall be finally approved no
later than [*] before the beginning of next calendar year. Once approved by the
JDC, such revised Development Plan shall replace the prior Development Plan.

(c)        Astellas shall not conduct any Development and/or Commercialization
activities with respect to any Product in any Indication other than ALS without
the prior written consent of Cytokinetics. Cytokinetics shall have the right to
conduct Development and/or Commercialization activities under the Development
Plan or the Commercialization Plan as appropriate with respect to the Product in
Indications other than ALS, provided that [*].

(d)        If the terms of the Development Plan contradict, or create
inconsistencies or ambiguities with, the terms of this Agreement, then the terms
of this Agreement shall govern.

4.3      Allocation of Development Responsibilities. The Development Plan shall
allocate Development responsibilities of Tirasemtiv and Product between the
Parties as follows:

(a)        Cytokinetics Responsibilities. Cytokinetics shall be primarily
responsible for and shall lead (i) all Development works necessary to obtain
Regulatory Approval of the Product by both the FDA and the EMA (the
“Cytokinetics Global Development Activities”), and (ii) additional Development
works to support country specific Regulatory Approval of the Product in the
Cytokinetics Territory (the “Cytokinetics Country-Specific Development
Activities”) ((i) and (ii) together, the “Cytokinetics Development Activities”).
For clarity, Cytokinetics Global Development Activities include that certain
open-label extension study of the Product referred to as CY 4033.

 

21

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b)        Astellas Responsibilities. Astellas shall be primarily responsible
for and shall lead additional Development works to support country specific
Regulatory Approval of the Product in the Astellas Territory (the “Astellas
Development Activities”).

(c)        The Party designated to lead the development activities (which
include regulatory affairs, KOL activities, pre-launch medical affairs and
manufacturing in connection with such development activities) as specified above
shall [*] with respect to such development activities pursuant to Section [*].
Neither Party shall [*] for its own country-specific activities in a manner that
would have a material adverse effect on the Product in the other Party’s
territory.

4.4      Development Costs Sharing. Astellas shall be committed to co-funding
twenty-five percent (25%) of the activities and costs in accordance with the
initial Development Plan prepared by Cytokinetics pursuant to Section 4.2(a).
Subject to Section 4.5, the Parties shall share (75% Cytokinetics:25% Astellas)
of all Development Costs incurred by or on account of Cytokinetics to conduct
the Cytokinetics Development Activities. Astellas shall be solely responsible
for the cost and expenses it incurs to conduct the Astellas Development
Activities.

4.5      [*]. In the event that [*] with respect to the [*], [*] shall [*] to
the extent set forth below in this Section 4.5. [*] within [*] days after [*].

(a)        If [*] in a manner that [*] agreed upon [*], then [*]. If [*] shall
[*] in accordance with Section [*].

(b)        If [*] or [*], then, subject to Section [*], [*]. If [*], such [*].

(c)        If [*] or [*], then, subject to Section [*], [*]. If [*] shall [*] in
accordance with Section [*].

(d)        Notwithstanding the foregoing, [*] for any [*] in the [*] prior to
[*] for which [*]. [*] shall continue to [*] for such [*] after [*].

4.6      Diligence. Each Party shall use Diligent Efforts to conduct the
Development activities assigned to it under the Development Plan. Without
limiting the foregoing, [*], provided that [*] to the extent that [*] and [*].
If [*], [*] shall [*].

4.7      Development Records. Each Party shall maintain complete, current and
accurate records of all Development activities conducted by it hereunder, and
all data and other information resulting from such activities. Such records
shall fully and properly reflect all work done and results achieved in the
performance of the Development activities in good scientific manner [*]. Each
Party shall document all non-clinical studies and clinical trials in formal
written study reports according to applicable Laws and national and
international guidelines (e.g., ICH, GCP, GLP, and GMP). Each Party shall have
the right to review and copy such records maintained by the other Party at
reasonable times and to obtain access to the original [*].

 

22

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

4.8      Data Exchange and Development Reports. In addition to adverse event and
safety data reporting obligations pursuant to Section 5.5, each Party shall
promptly provide the other Party with copies of all data and results generated
by or on behalf of such Party in the course of performing the Development
hereunder (including final reports), and including, in each case of data arising
from clinical trials, [*] as the JDC may agree from time to time. The Party
receiving such data shall have the right to use and reference such data to
perform its obligations or to exercise its rights under this Agreement. Each
Party shall provide the JDC with regular reports detailing its Development for
the Product, and the results of such Development at each regularly scheduled JDC
meeting. The Parties shall discuss the status, progress and results of each
Party’s Development at such JDC meetings.

4.9      Advisory Panels; Medical Education Activities. The Development Plan may
also provide for advisory panels with key opinion leaders with respect to the
Development of Product to be held by one or both Parties. The Party organizing
the advisory panel shall give the other Party written notice at least [*] in
advance of any such advisory panel meetings, and the other Party shall have the
right to attend such meetings, except that [*].

4.10     Development Project Team. The Parties shall establish a project team
(the “Development Project Team”) that will be responsible for managing,
reviewing and implementing the performance of the day to day activities of both
Parties for all stages of the Development Program, including review and decision
making regarding CMC, toxicology, clinical trial designs and regulatory filings
and strategy. Each Party shall have representation on the Development Project
Team throughout the Development Program. The Development Project Team shall be
subordinate to and governed by the JDC (except with respect to CMC issues, with
respect to which the Development Project Team shall be subordinate to and
governed by the JMC).

ARTICLE 5

REGULATORY

5.1      Regulatory Responsibilities. The Development Plan shall set forth the
regulatory strategy for seeking Marketing Approval for Tirasemtiv and Product by
the FDA, EMA and other Regulatory Authorities in [*] as agreed upon by the
Parties. Cytokinetics shall be responsible for and shall lead all regulatory
activities necessary to obtain and maintain Regulatory Approval of Tirasemtiv
and Product in the Cytokinetics Territory and the Parties shall share the cost
and expense of such regulatory activities as part of the Development Cost
sharing (subject to [*]). Astellas shall be responsible for and shall lead all
regulatory activities necessary to obtain and maintain Regulatory Approval of
Tirasemtiv and Product in the Astellas Territory, at Astellas’ own cost and
expense. Except as otherwise provided herein or required by applicable Law, [*]
shall be responsible for the preparation and submission of any and all
Regulatory Materials for Tirasemtiv and Product [*] all such Regulatory
Materials, and [*] shall submit any Regulatory Materials to, or communicate
with, any Regulatory Authority [*] regarding Tirasemtiv or Product.

5.2      Cooperation. Each Party shall cooperate reasonably with the other Party
with respect to key regulatory activities relating to Tirasemtiv and Product,
shall provide such other Party with all reasonable assistance in the preparation
and filing of Regulatory Materials relating to Tirasemtiv and Product, and shall
keep such other Party reasonably and timely informed of its preparation and
submission of all Regulatory Materials relating to Tirasemtiv and Product and
the Regulatory Authorities’ review of such Regulatory Materials. Without
limiting the foregoing, each Party:

(a)        shall consult with the other Party through the JDC or JCC, as
applicable, regarding regulatory matters pertaining to [*] Regulatory Materials
[*] relating to Tirasemtiv and Product, including plans, strategies, filings,
reports, updates and supplements in connection therewith. As used herein, “[*]
Regulatory Materials” means IND and MAA filings, [*] or materials that: (i) are
[*] a Regulatory Authority; (ii) contain [*] such Regulatory Authority; (iii)
contain [*] to such Regulatory Authority; or (iv) [*] the relevant Tirasemtiv or
Product or its Development or Commercialization;

 

23

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b)        shall provide the other Party with drafts of any [*] Regulatory
Materials for Tirasemtiv and Product to be submitted by such Party to the
Regulatory Authority in [*] prior to submission for review and comment (or if
[*] such as in the event of [*] by Regulatory Authority that [*] but in no event
in a manner that would [*] such reporting or response), and shall consider in
good faith any comments received from the other Party;

(c)        shall provide the other Party with copies of [*] Regulatory Materials
([*] for each calendar month as well as copies of [*] correspondence ([*])
received from the Regulatory Authority [*] pertaining to Tirasemtiv and Product
for [*] Business Days [*] to a Regulatory Authority that: (i) is [*] from a
Regulatory Authority or is in response to an administrative request or inquiry
from a Regulatory Authority; (ii) contains [*] provided to such Regulatory
Authority; (iii) contains [*] to such Regulatory Authority; (iv) [*] the
receiving Regulatory Authority [*] to the relevant Tirasemtiv or Product or its
Development or Commercialization; and (v) is required by law or regulation to be
periodically filed to an existing IND or MAA. [*] includes correspondence such
as [*], notifications and non-substantive amendments, but excludes all [*]; and

(d)        shall provide the other Party written minutes or other records of any
oral key discussions (such as Type A, Type B and Type C meetings in the U.S. and
foreign similar or equivalent meetings) with the Regulatory Authority [*]
pertaining to Tirasemtiv and Product promptly after any such discussion.

For purpose of Section 5.2, the Parties shall establish a direct line of contact
between the persons responsible for the overall regulatory strategies and
activities for the Product within each Party.

If any [*] to be provided under Section [*] was originally [*], the providing
Party shall provide [*] to the receiving Party at the [*] except the case where
such Party reasonably believes such [*] such as in the event of [*] by
Regulatory Authority that [*].

5.3      Meetings with Regulatory Authorities. Each Party shall provide the
other Party with at least [*] days advance notification of key in-person meeting
or teleconference (such as [*] in the U.S. and foreign similar or equivalent
meetings) with the Regulatory Authorities [*] that relates to the Development of
Tirasemtiv and Product under the Development Plan. Such other Party shall have
the right, but not the obligation, to have its representatives attend (but,
unless otherwise requested by the Party responsible for such meeting, not
participate in) such meetings; provided however that Astellas shall not have the
right to attend any such meeting in the Cytokinetics Sole Territory.

5.4      Product Complaints. Each Party shall be responsible for handling
product complaints (except for those covered by Section 5.5 below) arising from
the Development and Commercialization of Tirasemtiv and Product in its territory
in compliance with all applicable Laws. Each Party shall promptly provide the
other Party with written notice of any such product complaint received by such
Party in its Territory. Upon request of either Party, the Parties shall convene
a meeting to discuss such product complaint and collaborate to resolve any such
product complaint.

 

24

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

5.5      Adverse Events Reporting. Promptly following the Effective Date and, in
any event, as otherwise may be required to satisfy regulatory requirements, the
Parties shall enter into a pharmacovigilance and adverse event reporting
agreement setting forth the worldwide pharmacovigilance procedures for the
Parties with respect to the Product, such as safety data sharing, adverse events
reporting and prescription events monitoring (the “Pharmacovigilance
Agreement”). Such procedures shall be in accordance with, and enable the Parties
to fulfill, local and national regulatory reporting obligations under applicable
Laws. Cytokinetics shall establish the global safety database for the Product,
and shall maintain such global safety database for so long as such Product is
under Development and/or Commercialization hereunder. The [*] shall be [*]. Each
Party shall hold the primary responsibility for reporting quality complaints,
adverse events and safety data related to the Product in its territory to such
database and to the applicable Regulatory Authorities in its territory, as well
as responding to safety issues and to all requests of Regulatory Authorities in
its territory related to the Product, in each case [*] and to the extent
required by the applicable Law. Each Party agrees to comply with its respective
obligations under the Pharmacovigilance Agreement and to cause its Affiliates,
licensees and sublicensees to comply with such obligations.

5.6      Notification of Threatened Action. Each Party shall immediately notify
the other Party of any information it receives regarding any threatened or
pending action, inspection or communication by any Regulatory Authority, which
may affect the safety or efficacy claims of any Product or the continued
marketing of any Product. Upon receipt of such information, the Parties shall
promptly consult with each other in an effort to arrive at a mutually acceptable
procedure for taking appropriate action.

5.7      Remedial Actions. Each Party shall notify the other immediately, and
promptly confirm such notice in writing, if it obtains information indicating
that any Product may be subject to any recall, corrective action or other
regulatory action with respect to the Product taken by virtue of applicable Law
(a “Remedial Action”). The Parties shall fully assist each other in gathering
and evaluating such information as is necessary to determine the necessity of
conducting a Remedial Action. Each Party shall, and shall ensure that its
Affiliates and sublicensees shall, maintain adequate records to permit the
Parties to trace the Manufacture, distribution and use of the Product. Each
Party shall have sole discretion with respect to any matters relating to any
Remedial Action in its territory, including the decision to commence such
Remedial Action and the control over such Remedial Action, at its cost and
expense.

ARTICLE 6

MANUFACTURING AND SUPPLY

6.1      General. Cytokinetics shall Manufacture and supply, itself and/or
through a Third Party manufacturer, (a) all Tirasemtiv and Product for
Development and Commercialization use by Cytokinetics and (b) all Tirasemtiv for
Development and Commercialization use by Astellas, except that Astellas shall
have the right to elect to Manufacture (by itself or through its Third Party
contractor) the Product for Development and/or Commercialization use using
Tirasemtiv supplied by Cytokinetics. For clarity, Astellas shall not have the
right to Manufacture Tirasemtiv and shall purchase all its requirement of
Tirasemtiv from Cytokinetics. Notwithstanding the foregoing, in case that [*],
Cytokinetics and Astellas shall discuss in good faith the allocation of
responsibility for Manufacture of Tirasemtiv. Astellas shall be responsible for
packaging and labelling of the Product for the use for its Development and
Commercialization of the Product in Astellas Territory.

 

25

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

6.2      Supply Coordination. The Manufacture of Tirasemtiv and Product,
including all process and formulation development in connection therewith,
including CMC Activities, shall be overseen and coordinated by the JMC and
conducted pursuant to the Manufacturing plan included in the Development Plan
and the Commercialization Plan. At each regularly scheduled JMC meeting, each
Party shall provide the JMC with reports summarizing its Manufacturing
activities and the results of such activities and [*] Tirasemtiv and Product [*]
by such Party under this Agreement [*]. The Parties shall discuss expansion of
the worldwide Manufacturing capacity over time and, in any event, in the event
that Cytokinetics’ current Manufacturing capacity is unable to meet the Parties’
anticipated or actual requirement for Tirasemtiv and Product. The terms and
conditions of such supply ([*] for the supply of bulk drug substance of
Tirasemtiv or [*] for the supply of finished Product, as applicable) shall be
set forth in a separate supply agreement to be agreed by the Parties. In case
Astellas desires to change the specification or manufacturing method of the
Product for the use of its Development or Commercialization of the Product in
Astellas Territory, JMC discuss the allocation of activities necessary for the
CMC activities necessary for the change. For clarity, [*] the specification or
manufacturing method of the Product for the use of its Development or
Commercialization of the Product [*].

6.3      Technology Transfer. In the event that Astellas elects to Manufacture
the Product using Tirasemtiv supplied by Cytokinetics, the JMC shall establish
the procedures for Cytokinetics to effect the transfer to Astellas of the
Cytokinetics Know-How that is then being used by Cytokinetics or its Third Party
manufacturer in the Manufacture of the Product (but not Tirasemtiv except for
the case [*]), to the extent such Cytokinetics Know-How is not already in
Astellas’ possession. Cytokinetics shall conduct such technology transfer as
soon as practicable in accordance with such procedures, [*]. In connection with
the transfer of Know-How under this Section 6.3, Cytokinetics shall provide
reasonable technical assistance at Astellas’ request [*].

6.4      Manufactured Products. Each Party represents and warrants that all
Tirasemtiv and Product Manufactured and supplied by such Party for clinical
trial and/or commercial use under this Agreement shall: (a) meet the applicable
specifications; (b) be Manufactured in accordance with current Good
Manufacturing Practices; and (c) be Manufactured in accordance with all
applicable Laws, including any Governmental Authority requirements then in
effect.

ARTICLE 7

COMMERCIALIZATION

7.1      General. Subject to the terms and conditions of this Article 7, each
Party shall have the sole and exclusive responsibility, at its own expense, for
all aspects of the Commercialization of the Product in its territory, including:
(a) developing and executing a commercial launch and pre-launch plan, (b)
negotiating with applicable Governmental Authorities regarding the price and
reimbursement status of the Product; (c) marketing and promotion; (d) booking
sales and distribution and performance of related services; (e) handling all
aspects of order processing, invoicing and collection, inventory and
receivables; (f) providing customer support, including handling medical queries,
and performing other related functions; and (g) conforming its practices and
procedures to applicable Laws relating to the marketing, detailing and promotion
of the Product in its territory.

 

26

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

7.2        Commercialization Plan.

(a)        The Commercialization of the Product under this Agreement in
Cytokinetics Territory and Astellas Territory shall be coordinated under a
Commercialization plan (the “Commercialization Plan”). The Commercialization
Plan shall include a reasonably detailed description of and anticipated timeline
for the Parties’, their respective Affiliates’ and sublicensees’
Commercialization activities with respect to the Product in their respective
territory, including pre-launch plans, launch plans, market analytics, product
forecasts, pricing assumptions and competitive intelligence.

(b)        No later than [*], or promptly following the Effective Date (if the
Effective Date occurs during such [*] period), the JCC shall prepare and approve
the initial Commercialization Plan. Thereafter, from time to time during the
Term (but no less than annually), the JCC shall prepare and approve updates and
amendments, as appropriate, to the then-current Commercialization Plan to
reflect changes in its plans, including in response to changes in the
marketplaces and related product forecasts, relative success of the Product and
other relevant factors influencing such plans and activities. The JCC shall
agree on the costs to be reimbursed in accordance with requests made under
Section [*] (if any) and shared costs (if any) to be included in the
Commercialization Plan with appropriate lead times for planning purposes,
including budgeting and a mechanism for payment from one Party to the other
Party. By [*] of each calendar year starting on [*] or the Effective Date
whichever is later, the JCC shall agree upon a proposed budget for reimbursable
and/or shared costs (if any) for the following Astellas fiscal year. Astellas
shall use good faith efforts to [*]. Annual updates shall be finally approved no
later than [*] before the beginning of next calendar year. Once approved by the
JCC, such revised Commercialization Plan shall replace the prior
Commercialization Plan.

(c)        If the terms of the Commercialization Plan contradict, or create
inconsistencies or ambiguities with, the terms of this Agreement, then the terms
of this Agreement shall govern.

7.3        Commercial Diligence.

(a)        Each Party shall use Diligent Efforts to Commercialize the Product
[*]. Without limiting the foregoing, each Party shall [*], as applicable.
Astellas shall [*] the Product [*] within (i) for [*], [*] after the [*]; or
(ii) for [*], [*] after the [*], in each case subject to [*] (e.g., [*] or [*]
in order to [*] and provided that [*]) (the [*]). If [*], then Astellas shall
[*] the Product [*], subject to [*] (e.g., [*] or [*] in order to [*] and
provided that [*] (the [*]). Notwithstanding the foregoing, [*]
Commercialization of the Product [*] during the period of time [*] and/or [*],
provided further that [*] and/or [*] and [*].

(b)        [*] the Product [*] or [*], as applicable, it shall give written
notice to [*], together with [*] with respect to the Commercialization of the
Product [*]. The Parties shall meet and confer in good faith [*] and seek to
agree on (i) [*] the Product [*], or (ii) whether [*] the Product [*] in
accordance with Section [*]. If the Parties [*] under Section [*] the Product
[*] the Product [*] the Product [*] within the applicable time period. If [*]
shall be deemed [*] pursuant to Section [*] with respect to the Product [*] and
[*], provided that [*] within the applicable time period. If [*] shall continue
to [*] the Product [*].

 

27

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

7.4      Collaboration and Coordination.

(a)        The Parties recognize that the Collaboration may benefit from the
coordination of certain activities in support of the Commercialization of the
Product in both the Cytokinetics Territory and Astellas Territory. As such, the
Parties shall coordinate such activities where appropriate, which may include
scientific and medical communication and product positioning. In particular,
each Party shall share with the other party information pertaining to [*]
through the JCC and such other Party shall [*], provided that, the Party [*]
shall not be required to share any [*] for which [*], and if such Party [*] in
order to [*] and to [*], then the Party [*] shall [*].

(b)        Each Party shall keep the other Party timely informed on the status
of any application for pricing approval in its territory, including any
discussion with Regulatory Authority with respect thereto. Each Party shall have
the right to determine the price of the Product sold in its territory and
neither Party shall have the right to direct, control or approve the pricing of
the Product in the other Party’s territory. For clarity, each Party shall have
the sole right, at its discretion, to engage in any early access program and/or
named patient programs in the Cytokinetics Territory or Astellas Territory, as
applicable, at its own cost, and such programs shall not require the other
Party’s approval and/or input and shall not be part of the Development Plan or
Commercialization Plan or subject to the oversight of any Committee.

7.5      Patent Marking. Each Party shall mark the Product with patent
information in each country, in accordance with the applicable Law and to the
extent customary in such country, and shall require all of its Affiliates and
sublicensees to do the same. To the extent permitted by applicable Law and
customary, Astellas shall indicate on Product packaging, advertisement and
promotional materials that such Product is licensed from Cytokinetics.

7.6      Reports. Each Party shall update the JCC at each regularly scheduled
JCC meeting regarding its Commercialization of the Product. Each such update
shall be in a form to be agreed by the JCC and shall summarize its, its
Affiliates’ and its sublicensees’ significant Commercialization activities with
respect to the Product in its territory. The update by Astellas shall be at a
level of detail reasonably requested by Cytokinetics and sufficient to enable
Cytokinetics to determine Astellas’ compliance with its diligence obligations
pursuant to Section 7.3.

ARTICLE 8

MEDICAL AFFAIRS ACTIVITIES

8.1      General. Each Party shall have the primary responsibility, at its own
expense, for all aspects of the Medical Affairs Activities of the Product in its
territory and shall have the final decision making authority with respect to
Medical Affairs Activities of the Product in its territory.

8.2      Diligence. Each Party shall use Diligent Efforts to perform Medical
Affairs Activities for the Product [*], in which it seeks and/or receives
Marketing Approval and to the extent appropriate [*].

8.3      Medical Affairs Plan.

(a)        The Parties shall coordinate with respect to the strategy and
implementation of the Medical Affairs Activities with respect to the Product in
Cytokinetics Territory and Astellas Territory under a written plan for the
Medical Affair Activities for the Product (the “Medical Affairs Plan”). The
Medical Affairs Plan shall include a reasonably detailed description of and
anticipated timeline for the Parties’, their respective Affiliates’ and
sublicensees’ Medical Affairs Activities with respect to the Product.

 

28

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b)        No later than [*], or promptly after the Effective Date (if the
Effective Date occurs during such [*] period), the JMAC shall prepare and
approve the initial Medical Affairs Plan. Thereafter, the JMAC shall
periodically (at least on an annual basis) prepare and approve updates and
amendments to the Medical Affairs Plan.

(c)        Each Party shall provide the other Party with at least [*] days
advance notification of key in-person meeting or teleconference of advisory
panels with key opinion leaders that relates to the Development or
Commercialization of Tirasemtiv and Product. Such other Party shall have the
right, but not the obligation, to have its representatives attend (but, unless
otherwise requested by the Party responsible for such meeting, not participate
in) such meetings; provided however that Astellas shall not have the right to
attend any such meeting in the Cytokinetics Sole Territory.

8.4      Reports. Each Party shall update the JMAC at each regularly scheduled
JMAC meeting regarding its Medical Affairs Activities of the Product. Each such
update shall be in a form to be agreed by the JMAC and shall summarize its, its
Affiliates’ and its sublicensees’ significant Medical Affairs Activities with
respect to the Product in its Territory. The update by Astellas shall be at a
level of detail reasonably requested by Cytokinetics and sufficient to enable
Cytokinetics to determine Astellas’ compliance with its diligence obligations
pursuant to Section 8.2.

ARTICLE 9

FINANCIAL PROVISIONS

9.1      Late Option Exercise Fee. In the event Astellas effectuates the Late
Option Exercise (as defined in the 2014 Agreement), and Astellas exercises the
Option after the receipt of the approval letter for the Product from the EMA but
before the approval letter for the Product from the FDA, then in accordance with
the 2014 Agreement, Astellas shall pay to Cytokinetics the second Option payment
of [*] within thirty (30) days after the receipt of the approval letter for the
Product from the FDA.

9.2      Sharing of Development Costs. The Parties shall share the Development
Costs incurred by or on account of Cytokinetics to conduct the Cytokinetics
Development Activities (75% Cytokinetics:25% Astellas) as follows:

(a)        Advance Payment. Within [*] of the Effective Date, Astellas shall pay
to Cytokinetics an amount equal to Astellas’ share (i.e., twenty-five percent
(25%)) of Cytokinetics’ estimated Development Costs (as set forth in the initial
Development Budget) for the then-current calendar quarter. Thereafter, for each
calendar quarter in which Cytokinetics is anticipated to conduct Cytokinetics
Development Activities under the Development Plan, Cytokinetics shall submit to
Astellas an invoice setting forth Cytokinetics’ estimated Development Costs
based on the then-current Development Budget for such calendar quarter, no later
than [*] Business Days following the first day of such calendar quarter (the
“Development Advance Invoice”).

 

29

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b)        True-Up. Within [*] days after the end of each calendar quarter in
which Cytokinetics has conducted Cytokinetics Development Activities under the
Development Plan, Cytokinetics shall submit to Astellas a reasonably detailed
reconciliation report setting forth the actual Development Costs incurred by or
on account of Cytokinetics to conduct Cytokinetics Development Activities in
such calendar quarter and any credits or deficits from the corresponding
Development Advance Invoice previously provided for such quarter (the
“Development True-Up Report”). If the estimated Development Costs paid by
Astellas pursuant to Section 9.2(a) above for such prior calendar quarter is
less than Astellas’ share (i.e., twenty-five percent (25%)) of Cytokinetics’
actual Development Costs for such quarter, then Astellas shall pay the deficit
to Cytokinetics as described in this Section 9.2(b) to the extent such amounts
do not exceed the then-current Development Budget by more than [*]. If the
estimated Development Costs paid by Astellas pursuant to Section 9.2(a) above
for such prior calendar quarter is more than Cytokinetics’ actual Development
Costs for such quarter, the excess shall be credited toward the Development
Advance Invoice for the current calendar quarter (except where such invoice is
the final such invoice to be provided by Cytokinetics, in which case the excess
shall be refunded by Cytokinetics to Astellas within [*] days after the delivery
of such invoice).

(c)        Timing of Payment. For ease of administration, Astellas shall pay
Cytokinetics a single payment reflecting the amount due under the Development
Advance Invoice for the current calendar quarter plus any deficits (or less any
credits) reflected in the Development True-Up Report for the prior calendar
quarter within the later of (1) [*] days of Astellas’ receipt of such
Development Advance Invoice, or (2) [*] days of Astellas’ receipt of such
Development True-Up Report.

9.3      Development Milestone Payments.

(a)        Development Milestone. Subject to the remainder of this Section 9.3,
Astellas shall pay to Cytokinetics non-refundable, non-creditable payments set
forth in the table below, on an Indication-by-Indication basis, upon [*]
achievement of each milestone event in such Indication(s) (whether by or on
behalf of Astellas or its Affiliates or sublicensees) in accordance with Section
9.3(b):

 

Milestone Event   

 

Milestone Payment

 

    

For initial        

Indication        

     For each
subsequent    
Indication  

 

1)      [*] in Astellas Territory in Japan

 

    

 

[*]

 

  

 

    

 

[*]

 

  

 

 

2)      [*] in Astellas Territory in Japan

 

    

 

[*]

 

  

 

  

 

 

 

 

[*]

 

 

  

 

 

3)      [*] in Astellas Territory in Asia outside Japan

 

    

 

[*]

 

  

 

  

 

 

 

 

[*]

 

 

  

 

 

4)      [*] in Astellas Territory in Asia outside Japan

 

    

 

[*]

 

  

 

  

 

 

 

 

[*]

 

 

  

 

 

5)      [*] in Astellas Territory in Americas

 

    

 

[*]

 

  

 

  

 

 

 

 

[*]

 

 

  

 

 

6)      [*] in Astellas Territory in Americas

 

    

 

[*]

 

  

 

  

 

 

 

 

[*]

 

 

  

 

 

7)      [*] in Astellas Territory in EMEA

 

    

 

[*]

 

  

 

  

 

 

 

 

[*]

 

 

  

 

 

8)      [*] in Astellas Territory in EMEA

 

    

 

[*]

 

  

 

  

 

 

 

 

[*]

 

 

  

 

 

Total

 

  

 

 

 

 

$100,000,000

 

 

  

 

  

 

 

 

$50,000,000

 

  

 

30

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(i)        For clarity, the above milestone events are for each of the four
Regions defined in Section 1.59.

(ii)      If in any particular Region, if [*], but not [*], then the [*]
applicable to the [*] in all of the countries listed as potential Significant
Markets in such Region (as set forth in Section 1.64) shall be increased by: (A)
[*] with respect to the [*] and/or (B) [*] with respect to the [*], in each case
for [*], and [*] of the amounts specified for the milestone payments for the
Product applicable to such Region shall be paid if such milestone events [*] or
any [*] the achievement of such milestone events for the Product.

(b)       Notice and Payment. Astellas shall notify Cytokinetics in writing
within [*] days after the achievement of any milestone set forth in this Section
9.3. Astellas shall pay to Cytokinetics the applicable milestone payments within
[*] days after the achievement of such milestone by Astellas or its Affiliates
or sublicensees.

  9.4    Royalty Payments.

(a)        Cytokinetics Royalty Rates. Subject to the other terms of this
Section 9.4 during the Royalty Term, Cytokinetics shall make quarterly
non-refundable, non-creditable royalty payments to Astellas on the Net Sales of
the Product sold in Cytokinetics Royalty Territory at the applicable royalty
rate set forth below. For clarity, no royalty shall be due for sale of the
Product in Cytokinetics Sole Territory.

 

Annual Net Sales of Product in Cytokinetics Royalty Territory in a

Cytokinetics fiscal year

 

     Royalty Rate   

Portion less than [*]

 

    

 

[*]

 

  

 

Portion equal to or greater than [*] and less than [*]

 

    

 

[*]

 

  

 

Portion equal to or greater than [*]

 

    

 

[*]

 

  

 

(b)        Royalty Adjustment to Cytokinetics Royalty Rate.

(i)        If [*], then the royalty rates for each royalty tier in Section
9.4(a) shall be [*] (i.e., from [*] to [*] for the first tier).

(ii)       If [*], then the royalty rates for each royalty tier in Section
9.4(a) shall be [*] until [*] (i.e. [*] if [*]), after which [*] this Section
9.4(b)(ii) shall no longer apply. For clarity, [*] clause (i) and (ii) are not
exclusive and may apply at the same time.

(iii)      If and for so long as [*], and [*], the royalty rates shall be [*].

(iv)      If and for so long as [*], and [*], the applicable royalty rate shall
be [*].

(v)      The royalty payment to Astellas shall be [*] until [*]. For the purpose
of this clause, “[*]” means [*] and [*], including [*] and [*].

 

31

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(c)        Astellas Royalty Rates. Subject to the other terms of this Section
9.4 during the Royalty Term, Astellas shall make quarterly non-refundable,
non-creditable royalty payments to Cytokinetics on the Net Sales of the Product
sold in Astellas Territory at the applicable royalty rate set forth below
(unless the Parties agree on an alternative share of commercial returns for
specified countries (e.g., transfer payment plus margin)).

 

Annual Net Sales of Product in Astellas Territory in an Astellas fiscal

year

     Royalty Rate   

Portion less than [*]

 

    

 

[*]

 

  

 

Portion equal to or greater than [*] and less than [*]

 

    

 

[*]

 

  

 

Portion equal to or greater than [*]

 

    

 

[*]

 

  

 

(d)        Royalty Term. Each Party’s royalty payment obligations under this
Agreement shall commence upon the First Commercial Sale of the first Product
anywhere in such Party’s territory by such Party, its Affiliates or its
sublicensees, and shall continue, on a Product-by-Product and country-by-country
basis, until the latest of (i) the expiration of the last to expire Valid Claim
[*] Tirasemtiv in such country; (ii) the expiration of the last to expire Valid
Claim [*] Tirasemtiv and/or Product, provided that [*] with respect to such
Product [*]; (iii) the expiration of any Regulatory Exclusivity granted with
respect to such Product in such country; and (iv) [*] years after the First
Commercial Sale of such Product in such country (the “Royalty Term”). For the
purpose of determining the Royalty Term, all single agent Products containing
Tirasemtiv shall be deemed one Product, and all Combination Products containing
the same combination of active ingredients shall be deemed one Product, in each
case regardless of their doses, forms, formulations, packaging and route of
administration.

(e)        [*].

(i)        If a Product is [*] in a country during the applicable Royalty Term
[*] with respect to such Product [*], and (i) such [*] in such country [*] or
(ii) such [*] for such Product in such country [*] in such country, then the [*]
of such Product in such country [*] so long as the [*] with respect to such
Product [*] in such country [*].

(ii)      If, for a particular Product in a particular country, [*] the First
Commercial Sale of such Product in such country: (A) there is [*], such Product
or Tirasemtiv contained therein; and (B) the Royalty Term set forth in Section
9.4(d) [*] such Product [*] such Product or Tirasemtiv contained therein, then
the applicable [*] for such Product shall [*] for so long as [*]. This Section
9.4(e)(ii) shall not [*].

 

32

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(f)        Basis for Royalty. This Section 9.4 is intended to provide for
payments to each Party equal to the percentages of Net Sales set forth in this
Section 9.4 for the duration of the Royalty Term. In establishing this payment
structure, the Parties recognize, and Astellas acknowledges, the substantial
value of the various actions and investments undertaken by Cytokinetics prior to
the Effective Date and that Cytokinetics will undertake under this Agreement,
and that the value of the Cytokinetics Technology licensed to Astellas hereunder
resides substantially in Cytokinetics Know-How. As a result, the Parties
attribute such value to Cytokinetics’ leading proprietary knowledge in the
subject matter, including trade secrets, preclinical and clinical data
pertaining to Tirasemtiv and Product, and regulatory filings made by
Cytokinetics prior to the Effective Date, in each case created or generated by
Cytokinetics through the expenditure of significant resources and as a result of
Cytokinetics’ unique innovative capabilities. The Parties agree that because
Cytokinetics is not separately compensated under this Agreement for such
additional benefits, the royalties set forth above are appropriate for the
duration of the Royalty Term. The Parties have agreed to the payment structure
set forth herein as a convenient and fair mechanism for both Parties in order to
compensate Cytokinetics for these additional benefits as part of the overall
consideration for Cytokinetics to enter into this Agreement.

(g)        Royalty Reports and Payment. Within [*] days after each calendar
quarter, commencing with the calendar quarter during which the First Commercial
Sale of the first Product is made anywhere in the world, each Party shall
provide the other Party with a report that contains the following information
for the applicable calendar quarter, on a Product-by-Product and
country-by-country basis: (i) the amount of gross sales of the Product, (ii) an
itemized calculation of Net Sales showing deductions provided for in the
definition of “Net Sales”, (iii) a calculation of the royalty payment due on
such sales, including [*] in accordance with Section [*], and (iv) the exchange
rate for such country. Within [*] days after each calendar quarter, each Party
shall pay in Dollars all royalties due to the other Party with respect to Net
Sales by Astellas, its Affiliates and their respective sublicensees for such
calendar quarter.

9.5      Currency; Exchange Rate. All payments to be made by a Party to the
other Party under this Agreement shall be made in Dollars by bank wire transfer
in immediately available funds to a bank account designated by written notice
from the Party that receives the payment. The rate of exchange to be used in
computing the amount of currency equivalent in Dollars for calculating Net Sales
shall be made at the average quarterly rate as published by Bloomberg (based on
20:00 Tokyo time) for the applicable quarterly reporting period for which the
payment is due, or such other source as the Parties may agree in writing. Each
Party shall provide the other Party with written documentation of the applicable
average quarterly rate, in English, along with the applicable royalty report
under Section 9.4(g).

9.6      Late Payments. If a Party does not receive payment from the other Party
of any sum due to it on or before the due date therefor, simple interest shall
thereafter accrue on the sum due to such receiving Party from the due date until
the date of payment at a [*] or the [*].

9.7      Taxes.

(a)      Taxes on Income. Each Party shall be solely responsible for the payment
of all taxes imposed on its share of income arising directly or indirectly from
the activities of the Parties under this Agreement.

 

33

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b)        Tax Cooperation. The Parties agree to cooperate with one another and
use reasonable efforts to avoid or reduce tax withholding or similar obligations
in respect of royalties, milestone payments, and other payments made by a Party
to the other Party under this Agreement. To the extent such paying Party is
required to deduct and withhold taxes on any payment to the other Party, such
paying Party shall pay the amounts of such taxes to the proper Governmental
Authority in a timely manner, and the sum payable to such other Party shall be
increased to the extent necessary to ensure that such other Party receives a sum
equal to the sum which it would have received had there been no such withholding
tax. Notwithstanding the foregoing, if the paying Party is obliged to pay
withholding taxes and the other Party reasonably foresees that it will be able
to utilize as a tax credit any amounts withheld or deducted by such paying
Party, such other Party shall immediately so notify and, upon such notice, with
respect to the amount in question, such paying Party shall be released from the
obligation to increase the amount pursuant to this Section 9.7. Such other Party
shall provide such paying Party any tax forms that may be reasonably necessary
in order for such paying Party to not withhold tax or to withhold tax at a
reduced rate under an applicable bilateral income tax treaty, to the extent
legally able to do so. Such other Party shall use reasonable efforts to provide
any such tax forms to such paying Party in advance of the due date. Each Party
shall provide the other with reasonable assistance (i) to enable the recovery,
as permitted by Law, of withholding taxes or similar obligations resulting from
payments made under this Agreement and (ii) in connection with any audit by any
tax authority relating to this Agreement. In the event the paying Party
increased the amount of its payment to the other Party to account for any
withholding tax, and such other Party later utilizes any such amount withheld by
such paying Party to achieve any tax saving for the benefit of such other Party
in the form of a tax deduction, such other Party shall notify such paying Party
in writing of the amount of such tax saving and such paying Party shall have the
right to credit such amount of tax saving against its future payment obligations
to such other Party.

9.8      Records and Audit Rights. Each Party shall maintain complete and
accurate records in sufficient detail to permit the other Party to confirm the
accuracy of the amount of Development Costs to be shared, royalty payments and
other amounts payable under this Agreement. Upon reasonable prior notice, such
records shall be open during regular business hours for a period of [*] years
from the creation of individual records for examination by an independent
certified public accountant selected by the auditing Party and reasonably
acceptable to the audited Party for the sole purpose of verifying for the
auditing Party the accuracy of the financial reports furnished by the audited
Party pursuant to this Agreement or of any payments made, or required to be
made, by or to the audited Party pursuant to this Agreement. Such audits not
occur more often than once each calendar year. Such auditor shall not disclose
the audited Party’s Confidential Information to the auditing Party, except to
the extent such disclosure is necessary to verify the accuracy of the financial
reports furnished by the audited Party or the amount of payments to or by the
audited Party under this Agreement. Any amounts shown to be owed but unpaid
shall be paid within [*] days after the accountant’s report, plus interest (as
set forth in Section 9.6) from the original due date. The auditing Party shall
bear the full costs of such audit unless such audit reveals an overpayment to,
or an underpayment by, the audited Party that resulted from a discrepancy in the
financial report provided by the audited Party for the audited period, which
underpayment or overpayment was more than [*] of the amount set forth in such
report, in which case the audited Party shall reimburse the auditing Party for
the costs for such audit. If any such overpayment exceeds such [*] amount, then
the auditing Party shall refund such amount to the audited Party within [*] days
after the accountant’s report. On the other hand, if any such overpayment does
not exceed such [*] amount, the auditing Party shall have the right to credit
the amount of such overpayment against its future payment obligations to the
audited Party, provided that such future payments are expected.

 

34

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

ARTICLE 10

INTELLECTUAL PROPERTY RIGHTS

10.1      Ownership of Collaboration Intellectual Property.

(a)        All Collaboration Intellectual Property shall be [*]. Each Party
shall [*] in any Collaboration Intellectual Property [*] the other Party,
subject to [*]. To the extent any Collaboration Intellectual Property is [*] a
Party, such Party shall, [*] in such Collaboration Intellectual Property to the
extent [*] the other Party [*]. To the extent any Patent Right [*] any
Collaboration Intellectual Property [*] in such Patent Right [*].

(b)        The Parties shall cooperate with respect to the filing, prosecution,
maintenance and enforcement of Collaboration Patents through the JPC. This
Agreement shall be deemed a joint research agreement under 35 U.S.C. §102(c) or
§103(c), as applicable, and any foreign counterparts entered into for the
purpose of researching, identifying and developing Tirasemtiv and Product under
the terms set forth herein.

10.2      Disclosure of Collaboration Intellectual Property. Each Party shall
promptly disclose to the other Party all Collaboration Intellectual Property,
including all invention disclosures or other similar documents submitted to such
Party by its, or its Affiliates’, directors, officers, employees, agents or
independent contractors relating to such Collaboration Intellectual Property,
and shall also respond promptly to reasonable requests from the other Party for
additional information relating to such Collaboration Intellectual Property.

10.3      Patent Prosecution.

(a)      Cytokinetics Sole Patents.

(i)      Cytokinetics shall be responsible for filing, prosecuting and
maintaining the Cytokinetics Patents, [*]. Cytokinetics shall consult with
Astellas and keep Astellas reasonably informed of the status of the Cytokinetics
Patents and shall promptly provide Astellas with copies of material
correspondence received from any patent authorities in connection therewith. In
addition, Cytokinetics shall promptly provide Astellas with drafts of all
proposed material filings and correspondences to any patent authorities with
respect to the Cytokinetics Patents for Astellas’ review and comment prior to
the submission of such proposed filings and correspondences. Cytokinetics shall
confer with Astellas and reasonably consider Astellas’ comments prior to
submitting such filings and correspondences, provided that Astellas shall
provide such comments within [*] days of receiving the draft filings and
correspondences from Cytokinetics. If Astellas does not provide comments within
such period of time, then Astellas shall be deemed to have no comment to such
proposed filings or correspondences. In case of disagreement between the Parties
with respect to the filing, prosecution and maintenance of such Cytokinetics
Patents, the final decision shall be made by Cytokinetics, subject to subsection
(ii) below. For the purpose of this Article 10, “prosecution” shall include any
post-grant proceeding including supplemental examination, post-grant review
proceeding, inter parties review proceeding, patent interference proceeding,
opposition proceeding, reexamination, patent term restoration (under but not
limited to the U.S. Drug Price Competition and Patent Term Restoration Act),
supplemental protection certificates or their equivalents, and patent term
extensions.

(ii)      Cytokinetics shall notify Astellas in writing of any decision to cease
prosecution and/or maintenance of, any Cytokinetics Patents in any country in
the Astellas Territory. Cytokinetics shall provide such notice at least [*] days
prior to any filing or payment due date, or any other due date that requires
action in order to avoid loss of rights, in connection with such Cytokinetics
Patent in such country. Upon request by Astellas, Cytokinetics shall permit
Astellas, at Astellas’ discretion and expense, to continue prosecution or
maintenance of such Cytokinetics Patent in such country, and for as long as
Astellas assumes such prosecution and maintenance at its own costs, such
Cytokinetics Patent shall be [*].

 

35

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b)      Collaboration Patents.

(i)      Cytokinetics shall be responsible for filing, prosecuting and
maintaining any Collaboration Patents, [*]. Cytokinetics shall consult with
Astellas and keep Astellas reasonably informed of the status of the
Collaboration Patents and shall promptly provide Astellas with copies of
material correspondence received from any patent authorities in connection
therewith. In addition, Cytokinetics shall promptly provide Astellas with drafts
of all proposed material filings and correspondences to any patent authorities
with respect to the Collaboration Patents for Astellas’ review and comment prior
to the submission of such proposed filings and correspondences. Cytokinetics
shall confer with Astellas and reasonably consider Astellas’ comments prior to
submitting such filings and correspondences, provided that Astellas shall
provide such comments within [*] days of receiving the draft filings and
correspondences from Cytokinetics. If Astellas does not provide comments within
such period of time, then Astellas shall be deemed to have no comment to such
proposed filings or correspondences. In case of disagreement between the Parties
with respect to the filing, prosecution and maintenance of such Collaboration
Patents, the final decision shall be made by Cytokinetics, subject to subsection
(ii) below.

(ii)      Cytokinetics shall notify Astellas in writing of any decision to cease
prosecution and/or maintenance of, any Collaboration Patents in any country.
Cytokinetics shall provide such notice at least [*] days prior to any filing or
payment due date, or any other due date that requires action in order to avoid
loss of rights, in connection with such Collaboration Patent. In such event,
Cytokinetics shall permit Astellas, at its discretion and expense, to continue
prosecution or maintenance of such Collaboration Patent in such country.

(c)      Astellas Patents.

(i)      Astellas shall be responsible for filing, prosecuting and maintaining
the Astellas Patents, [*]. Astellas shall keep Cytokinetics reasonably informed
of the status of the Astellas Patents.

(ii)      Astellas shall notify Cytokinetics in writing of any decision to cease
prosecution and/or maintenance of, any Astellas Patents in any country. Astellas
shall provide such notice at least [*] days prior to any filing or payment due
date, or any other due date that requires action in order to avoid loss of
rights, in connection with such Astellas Patent. In such event, Astellas shall
permit Cytokinetics, at its discretion and expense, to continue prosecution or
maintenance of such Astellas Patent in such country and, after such notice by
Astellas, such Astellas Patent shall be [*].

(d)      Collaboration. When a Party assumes the responsibilities for the
prosecution and maintenance of a Patent under Section 10.3(a)(ii), 10.3(b)(ii),
10.3(c)(ii) or 12.3(b), the other Party shall promptly transfer to such Party
the patent prosecution files for such Patent and provide reasonable assistance
in the transfer of the prosecution responsibilities. The Party assuming such
prosecution and maintenance responsibilities shall have the right to engage its
own counsel to do so.

 

36

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

10.4      Patent Enforcement.

(a)      Each Party shall notify the other within [*] Business Days of becoming
aware of any alleged or threatened infringement by a Third Party of any of the
Cytokinetics Patents, Astellas Patents or Collaboration Patents, which
infringement adversely affects or is expected to adversely affect the
Development or Commercialization of any Product, including any “patent
certification” filed in the United States under 21 U.S.C. §355(b)(2) or 21
U.S.C. §355(j)(2) or similar provisions in other jurisdictions and of any
declaratory judgment, opposition, or similar action alleging the invalidity,
unenforceability or non-infringement of any of the Cytokinetics Patents,
Astellas Patents or Collaboration Patents (collectively “Product Infringement”).

(b)      Each Party shall have the first right to bring and control any legal
action in connection with any Product Infringement in its territory at its own
expense as it reasonably determines appropriate, and the other Party shall have
the right to be represented in any such action by counsel of its choice. If the
Party having first right to enforce decides not to bring such legal action, it
shall so notify the other Party promptly in writing and the other Party shall
have the right to bring and control any legal action in connection with such
Product Infringement in the first Party’s territory at its own expense as it
reasonably determines appropriate after consultation with the first Party.

(c)      The enforcing Party shall provide the other Party and its counsel with
copies all court filings and material supporting documentation, and, at the
request of the other Party, reasonable access to the enforcing Party’s counsel
for consultation, provided that, unless the other Party is joined as a party to
such action, any counsel retained by the other Party shall not act as attorney
of record for any such action, or conduct any legal proceedings as part of such
action, unless specifically requested by the enforcing Party and at the
enforcing Party’s expense.

(d)      Cytokinetics shall have the exclusive right to enforce the Cytokinetics
Patents for any infringement that is not a Product Infringement at its own
expense as it reasonably determines appropriate. Astellas shall have the
exclusive right to enforce the Astellas Patents for any infringement that is not
a Product Infringement at its own expense as it reasonably determines
appropriate. Each Party shall have the right to enforce the Collaboration
Patents for any infringement that is not a Product Infringement at its own
expense as it reasonably determines appropriate.

(e)      At the request of the Party bringing the action, the other Party shall
provide reasonable assistance in connection therewith, including by executing
reasonably appropriate documents, cooperating in discovery and joining as a
party to the action if required.

(f)      In connection with any such proceeding, the Party bringing the action
shall not enter into any settlement admitting the invalidity of, or otherwise
impairing the other Party’s rights in, the Cytokinetics Patents, Astellas
Patents or Collaboration Patents without the prior written consent of the other
Party.

(g)      Any recoveries resulting from enforcement action relating to a claim of
Product Infringement shall be first applied against payment of each Party’s
costs and expenses in connection therewith. Any such recoveries in excess of
such costs and expenses (the “Remainder”) shall be [*], provided that if [*],
such remainder shall be [*] and [*] in accordance with Section [*].

 

37

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

10.5      Trademarks.

(a)      Subject to Section 10.5(b) below, each Party shall have the right to
brand the Product in its territory using any trademarks and trade names it
determines appropriate for the Product, which may vary by country or within a
country (“Product Marks”). Each Party shall own all rights in the Product Marks
in its territory and shall register and maintain the Product Marks in the
countries and regions in its territory that it determines reasonably necessary,
at such Party’s own cost and expense.

(b)      The Parties, through their respective representatives on the JCC, shall
endeavor to develop and adopt the key distinctive colors, logos, images,
symbols, and trademarks to be used in the Cytokinetics Territory and the
Astellas Territory in connection with the Commercialization of the Product (such
branding elements, collectively, the “Global Brand Elements”). Each Party shall
own the rights in the Global Brand Elements in its territory. Each Party shall
Commercialize each Product in a manner consistent with the applicable Global
Brand Elements in its Territory.

ARTICLE 11

CONFIDENTIALITY; PUBLICATION

11.1      Duty of Confidence. Subject to the other provisions of this Article
11:

(a)      all Confidential Information of a Party (the “Disclosing Party”) shall
be maintained in confidence and otherwise safeguarded by the other Party (the
“Receiving Party”) and its Affiliates, using Diligent Efforts, but in any event
no less than in the same manner and with the same protections as the Receiving
Party maintains its own confidential information;

(b)      the Receiving Party may only use any such Confidential Information for
the purposes of performing its obligations or exercising its rights under this
Agreement; and

(c)      the Receiving Party may disclose Confidential Information of the other
Party to: (i) its Affiliates and sublicensees; and (ii) officers, employees,
directors, agents, contractors, consultants and advisers of the Receiving Party
and its Affiliates and sublicensees, in each case to the extent reasonably
necessary for the purposes of, and for those matters undertaken pursuant to,
this Agreement; provided that such Persons are bound by legally enforceable
obligations to maintain the confidentiality of the Confidential Information in a
manner consistent with the confidentiality provisions of this Agreement.

11.2      Exceptions. The foregoing obligations as to particular Confidential
Information of a Disclosing Party shall not apply to the extent that the
Receiving Party can demonstrate through competent evidence that such
Confidential Information:

(a)      is known by the Receiving Party at the time of its receipt without an
obligation of confidentiality, and not through a prior disclosure by the
Disclosing Party, as documented by the Receiving Party’s business records;

 

38

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b)      is in the public domain before its receipt from the Disclosing Party,
or thereafter enters the public domain through no fault of the Receiving Party;

(c)      is subsequently disclosed to the Receiving Party by a Third Party who
may lawfully do so and is not under an obligation of confidentiality to the
Disclosing Party; or

(d)      is developed by the Receiving Party independently and without use of or
reference to any Confidential Information received from the Disclosing Party, as
documented by the Receiving Party’s business records.

No combination of features or disclosures shall be deemed to fall within the
foregoing exclusions merely because individual features are published or
available to the general public or in the rightful possession of the Receiving
Party, unless the combination itself and principle of operation are published or
available to the general public or in the rightful possession of the Receiving
Party.

11.3      Authorized Disclosures. Notwithstanding the obligations set forth in
Sections 11.1 and 11.5, a Party may disclose the other Party’s Confidential
Information (including this Agreement and the terms herein) to the extent:

(a)      such disclosure: (i) is reasonably necessary for the filing or
prosecuting Patent Rights as contemplated by this Agreement; (ii) is reasonably
necessary in connection with regulatory filings for Product; (iii) is reasonably
necessary for the prosecuting or defending litigation as contemplated by this
Agreement; or (iv) is made to any Third Party bound by written obligation of
confidentiality and non-use substantially consistent with to those set forth
under this Article 11 (subject to subsection (b) below with respect to [*]), to
the extent otherwise necessary or appropriate in connection with the exercise of
its rights or the performance of its obligations hereunder;

(b)      such disclosure is to [*], does not include the disclosure of
Confidential Information relating to [*], and otherwise meets the requirements
of subsection (a) above, in which case the Party [*] may agree with [*] of no
less than [*], and in any event no less than [*]. Notwithstanding the foregoing,
the subcontracting Party may request that the other Party grant a waiver to such
requirement, which waiver shall not be unreasonably withheld or delayed and may
be provided by e-mail. Each Party agrees to use Diligent Efforts to respond to a
request for such a waiver within [*] Business Days.

(c)      such disclosure is reasonably necessary: (i) to such Party’s directors,
attorneys, independent accountants or financial advisors for the sole purpose of
enabling such directors, attorneys, independent accountants or financial
advisors to provide advice to such Party, provided that in each such case on the
condition that such directors, attorneys, independent accountants and financial
advisors are bound by confidentiality and non-use obligations substantially
consistent with those contained in this Agreement; or (ii) to actual or
potential investors, acquirors, (sub)licensees and other financial or commercial
partners solely for the purpose of evaluating or carrying out an actual or
potential investment, acquisition or collaboration; provided that in each such
case on the condition that such Persons are bound by confidentiality and non-use
obligations substantially consistent with those contained in the Agreement; or

 

39

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(d)      such disclosure is required by judicial or administrative process,
provided that in such event such Party shall promptly notify the other Party in
writing of such required disclosure and provide the other Party an opportunity
to challenge or limit the disclosure obligations. Confidential Information that
is disclosed by judicial or administrative process shall remain otherwise
subject to the confidentiality and non-use provisions of this Article 11, and
the Party disclosing Confidential Information pursuant to law or court order
shall take all steps reasonably necessary, including seeking of confidential
treatment or a protective order, to ensure the continued confidential treatment
of such Confidential Information.

11.4      Publications. The JMAC shall establish publication review and approval
procedures for this Collaboration consistent with the publication policies of
both Parties. The Parties shall review and approve any publication by either
Party or its Affiliates or (sub)licensees relating to Tirasemtiv or Product,
including scientific, health economic or pharmacoeconomic publications, in
accordance with such procedures, considering Astellas’ and Cytokinetics’
interest in publishing the results of the work in the Development,
Commercialization and Medical Affairs Activities in order to obtain recognition
within the scientific or other applicable community and to advance the state of
knowledge in the field, the need to protect Confidential Information and the
Parties’ mutual interest in obtaining valid patent protection, protecting
reasonable business interests and trade secret information, and having an
integrated approach to developing one or more Product for one or more
Indications. Consequently, except for disclosures permitted pursuant to Sections
11.3 and 11.5, each Party and their Affiliates, employee(s) and consultant(s)
shall deliver to the Responsible Committee for review and comment a copy of any
proposed publication or presentation that pertains to Tirasemtiv or Product,
pursuant to a procedure to be established by the Responsible Committee (but
excluding general corporate publications and presentations), any such comments
to be provided within [*] days of receipt. The Responsible Committee shall have
the right to require modifications of the publication or presentation: (a) to
protect each Parties’ respective Confidential Information; (b) for trade secret
reasons or business reasons; and/or (c) to delay such submission for an
additional [*] days as may be reasonably necessary to seek patent protection for
the information disclosed in such proposed submission. For clarity, subject to
the procedure set forth in this Section 11.4, each Party shall have the right to
publish the results of the work in the Development, Commercialization and
Medical Affairs Activities performed hereunder in scientific, health economic or
pharmacoeconomic journals in the other Party’s territory, and to present such
results in scientific, health economic or pharmacoeconomic meetings in the other
Party’s territory.

11.5      Publicity; Use of Names.

(a)      Promptly after the Effective Date and on a date mutually agreed by the
Parties, the Parties shall agree and issue a joint press release announcing the
restatement of the Agreement. No other disclosure of the existence or the terms
of this Agreement may be made by either Party or its Affiliates except as
provided in Section 11.3 and this Section 11.5. No Party shall use the name,
trademark, trade name or logo of the other Party, its Affiliates or their
respective employees in any publicity, promotion, news release or disclosure
relating to this Agreement or its subject matter, except as provided in this
Section 11.5 or with the prior express written permission of the other Party,
except as may be required by applicable Law.

 

40

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b)      A Party may disclose this Agreement in securities filings with the
Securities Exchange Commission (the “SEC”) or equivalent foreign agency to the
extent required by applicable Law. In such event, the Party seeking such
disclosure shall prepare a proposed redacted version of this Agreement to
request confidential treatment for this Agreement, and the other Party agrees to
promptly (and in any event, no less than [*] Business Days after receipt of such
proposed redactions) give its input in a reasonable manner in order to allow the
Party seeking disclosure to file its request within the time lines prescribed by
applicable Law. The Party seeking such disclosure shall reasonably consider any
comments thereto provided by the other Party within such [*] Business Day
period.

(c)      Each Party acknowledges that the other Party may be legally required to
make public disclosures (including in filings with the Governmental Authorities
or by issuing a press release) of certain terms of or material developments or
material information generated under this Agreement and agrees that each Party
may make such disclosures as required by Law, provided that the Party seeking
such disclosure first provides the other Party a copy of the proposed
disclosure, and shall reasonably consider any comments thereto provided by the
other Party within [*] days after the receipt of such proposed disclosure,
provided that in no event shall the Party having such disclosure obligation be
required to delay its disclosure in a manner that may cause such Party to
violate any Law or incur any legal liability.

(d)      Other than the initial press release as described in Section 11.5(a)
above and any press release issued pursuant to Section 11.5(c), the Parties
agree that the portions of any other news release or other public announcement
relating to this Agreement or the performance hereunder that would disclose
information other than that already in the public domain, shall first be
reviewed and approved by both Parties (with such approval not to be unreasonably
withheld or delayed); provided, however, that notwithstanding the foregoing,
Cytokinetics shall have the right to disclose publicly (including on its
website): (i) the fact that it has entered into this Agreement; (ii) the
commencement, progress, status, completion and key results of each clinical
trials conducted by the Parties under this Agreement; (iii) the receipt of any
milestone payments under this Agreement; (iv) Marketing Approval of any Product;
(v) the First Commercial Sale of any Product; and (vi) royalties paid to or
received from Astellas. For each such disclosure, unless Cytokinetics otherwise
has the right to make such disclosure under this Article 11, Cytokinetics shall
provide Astellas with a draft of such disclosure at least [*] Business Days
prior to its intended release for Astellas’ review and comment, and shall
consider Astellas’ comments in good faith. If Cytokinetics does not receive
comments from Astellas within [*] Business Days, Cytokinetics shall have the
right to make such disclosure without further delay. The Parties shall use
reasonable efforts to coordinate the timing of such disclosures to be outside
the trading hours of the NASDAQ and Tokyo stock markets, provided that neither
Party shall be required to so delay such a disclosure where such delay would
reasonably be expected to give rise to liability for or sanctions upon such
Party in such Party’s sole judgment.

(e)      The Parties agree that after a disclosure pursuant to Section 11.5(b),
a press release (including the initial press release) or other public
announcement pursuant to Section 11.5(c) has been reviewed and approved by the
other Party, either Party may make subsequent public disclosures reiterating
such information without having to obtain the other Party’s prior consent or
approval.

(f)      Each Party agrees that the other Party shall have the right to use such
first Party’s name and logo in presentations, the company’s website, collateral
materials and corporate overviews to describe the collaboration relationship, as
well as in taglines of press releases issued pursuant to this Section 11.5.

 

41

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

11.6    Attorney-Client Privilege. Neither Party is waiving, nor shall be deemed
to have waived or diminished, any of its attorney work product protections,
attorney-client privileges or similar protections and privileges or the like as
a result of disclosing information pursuant to this Agreement, or any of its
Confidential Information (including Confidential Information related to pending
or threatened litigation) to the Receiving Party, regardless of whether the
Disclosing Party has asserted, or is or may be entitled to assert, such
privileges and protections. The Parties: (a) share a common legal and commercial
interest in such disclosure that is subject to such privileges and protections;
(b) are or may become joint defendants in proceedings to which the information
covered by such protections and privileges relates; (c) intend that such
privileges and protections remain intact should either Party become subject to
any actual or threatened proceeding to which the Disclosing Party’s Confidential
Information covered by such protections and privileges relates; and (d) intend
that after the Effective Date both the Receiving Party and the Disclosing Party
shall have the right to assert such protections and privileges.

ARTICLE 12

TERM AND TERMINATION

12.1    Term. The term of this Agreement shall commence upon the Effective Date
and continue in full force and effect, on a Product-by-Product basis, until the
expiration of the Royalty Term with respect to the applicable Product, unless
earlier terminated as set forth in Section 12.2 below (the “Term”). Upon
expiration of the Royalty Term with respect to such Product in such country, the
license granted to a Party to the other Party under this Agreement with respect
to such Product in such country shall remain in effect on a perpetual, fully
paid-up and royalty-free basis.

12.2    Termination.

(a)      Termination by Astellas for Convenience. Astellas may terminate this
Agreement for convenience in its entirety by providing written notice of
termination to Cytokinetics, which notice includes an effective date of
termination at least [*] days after the date of the notice.

(b)      Termination for Material Breach. If either Party believes that the
other is in material breach of its obligations hereunder or material breach of
any representation or warranty set forth in this Agreement, then the
non-breaching Party may deliver notice of such breach to the other Party. For
all breaches other than a failure to make a payment as set forth in this
Agreement, the allegedly breaching Party shall have [*] days from such notice to
dispute or cure such breach. For any breach arising from a failure to make a
payment set forth in this Agreement, the allegedly breaching Party shall have
[*] days from the receipt of the notice to dispute or cure such breach. If the
Party receiving notice of breach fails to cure, or fails to dispute, that breach
within the applicable period set forth above, then the Party originally
delivering the notice of breach may terminate this Agreement effective on
written notice of termination to the other Party. If the allegedly breaching
Party in good faith disputes such material breach or disputes the failure to
cure or remedy such material breach and provides written notice of that dispute
to the other Party within the applicable period set forth above, the matter
shall be addressed under the dispute resolution provisions in Section 15.6, and
the termination shall not become effective unless and until it has been
determined under Section 15.6 that the allegedly breaching Party is in material
breach of this Agreement. Notwithstanding the foregoing, if the material breach
[*] and provided that such material breach [*] under this Section 12.2(b) shall
be [*] with respect to such [*]. If any material breach [*] and provided that
such material breach [*] under this Section 12.2(b) shall be [*] with respect to
such [*].

 

42

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(c)      Termination for Patent Challenge. Except to the extent the following is
unenforceable under the laws of a particular jurisdiction, Cytokinetics may
terminate this Agreement in its entirety if Astellas or its Affiliates or
sublicensees, individually or in association with any other person or entity,
commences a legal action challenging the validity, enforceability or scope of
any Cytokinetics Patents in any country.

(d)      Termination for Bankruptcy. Either Party may terminate this Agreement,
if, at any time, the other Party files in any court or agency pursuant to any
statute or regulation of any state, country or jurisdiction, a petition in
bankruptcy or insolvency or for reorganization or for an arrangement or for the
appointment of a receiver or trustee of such other Party or of its assets, or if
the other Party proposes a written agreement of composition or extension of its
debts, or if the other Party is served with an involuntary petition against it,
filed in any insolvency proceeding, and such petition shall not be dismissed
within [*] days after the filing thereof, or if the other Party proposes or is a
party to any dissolution or liquidation, or if the other Party makes an
assignment for the benefit of its creditors.

12.3     Effect of Termination. Upon the termination (but not expiration) of
this Agreement for any reason, all licenses and other rights granted to Astellas
under the Cytokinetics Technology and Collaboration Intellectual Property shall
terminate. In the case of [*], such licenses and rights shall terminate [*]. In
addition, the following consequences shall apply in the event of termination by
Astellas pursuant to Section 12.2(a) or by Cytokinetics pursuant to Section
12.2(b), 12.2(c) or 12.2(d):

(a)      [*]. Within [*] days after the effective date of termination, [*]
Tirasemtiv or Product [*]. In addition, Astellas [*] Tirasemtiv and Product in
the Field [*].

(b)      Patent Prosecution and Enforcement. If Astellas is responsible for the
prosecution or maintenance of any Collaboration Patents [*] at the effective
date of termination, Astellas shall promptly transfer to Cytokinetics, and
Cytokinetics shall thereafter be solely responsible for, the prosecution and
maintenance of such Collaboration Patents that are [*] under Section [*].
Cytokinetics shall have the first right to enforce at Cytokinetics’ sole cost
the Collaboration Patents that are [*] under Section [*], in each case against
any infringement that adversely affects or is expected to adversely affect
Tirasemtiv or Product.

(c)      Regulatory Materials; Data. Within thirty (30) days of the effective
date of such termination, Astellas shall transfer and assign to Cytokinetics, at
no cost to Cytokinetics, all Regulatory Materials relating to Tirasemtiv or
Product, data from preclinical, non-clinical and clinical studies conducted by
or on behalf of Astellas, its Affiliates or sublicensees relating to Tirasemtiv
or Product and all pharmacovigilance data (including all adverse event
databases) relating to Tirasemtiv or Product [*]. At Cytokinetics’ request,
Astellas shall provide Cytokinetics with assistance with any inquiries and
correspondence with Regulatory Authorities relating to Tirasemtiv or Product [*]
for a period of [*] months after such termination.

(d)      Trademarks. Astellas shall transfer and assign, and shall ensure that
its Affiliates transfer and assign, to Cytokinetics, at no cost to Cytokinetics,
all Product Marks [*] and any applications therefor (excluding any such marks
that include, in whole or part, any corporate name or logos of Astellas or its
Affiliates or sublicensees). Cytokinetics and its Affiliates and licensees shall
have the right to use other identifiers specific to the Product (e.g., Astellas
compound identifiers) [*]. Astellas shall also transfer to Cytokinetics any
in-process applications for generic names for the Product [*].

 

43

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(e)      Transition Assistance. Astellas shall provide the following
transitional assistance, at its own cost unless specifically set forth below.

(i)      If this Agreement is terminated in its entirety, Astellas shall
promptly return to Cytokinetics all Know-How, data, materials and other
Confidential Information made available to Astellas by Cytokinetics under this
Agreement.

(ii)     Upon request by Cytokinetics after termination of this Agreement,
Astellas shall promptly provide Cytokinetics with a copy of each license
agreement, collaboration agreement and/or vendor agreement then effective
between Astellas (or its Affiliates) and a Third Party with respect to the
Product, or the Development, Manufacture and Commercialization thereof, [*].
Upon Cytokinetics’ request, Astellas shall use its Diligent Efforts to assign or
sublicense, and shall ensure that its Affiliates assign or sublicense, to
Cytokinetics any such agreement(s) and shall permit Cytokinetics access through
any communication portal so established with such Third Party under any
agreement so assigned to Cytokinetics.

(iii)    Astellas shall, at Cytokinetics’ request after termination of this
Agreement, transfer (including when available, in electronic format) all
Astellas Know-How and Collaboration Know-How relating to the Product to
Cytokinetics or its designee, including without limitation: study protocols,
study results, analytical methodologies, CMC Information (including bulk and
final product manufacturing processes, batch records, vendor information and
validation documentation), expert opinions, analyses, in each case to the extent
such materials pertain to [*], and shall provide Cytokinetics reasonable
technical assistance in connection therewith. From and after such time, all such
Know-How shall be deemed Confidential Information of Cytokinetics.

(iv)    Astellas shall transfer to Cytokinetics or its designee any and all
inventory of Tirasemtiv and Product [*] (including all final product, bulk drug
substance, work-in-process, formulation materials, reference standards, drug
product clinical reserve samples, packaged retention samples, and the like) then
in the possession of Astellas, its Affiliates or sublicensees at Astellas’
Manufacturing Costs. Astellas shall continue or have continued any ongoing
stability studies pertaining to any materials so transferred if such studies
will take less than [*] to complete. The Parties shall agree on the procedures
by which to transfer any longer stability studies to Cytokinetics or its
designee in a manner that minimizes the disruption of such studies.

(v)    If at the time of such termination, Cytokinetics or its Affiliates are
not Manufacturing the Product [*], then, at Cytokinetics’ request, Astellas
shall: (A) continue to Manufacture and supply Cytokinetics with the Product [*]
for a period of [*] year after such termination; (B) assign or transfer to
Cytokinetics any Manufacturing agreement between Astellas and a Third Party
contract manufacturer with respect to the Product [*]; and/or (C) transfer to
Cytokinetics (or its designee) all Know-How and materials to enable Cytokinetics
or such designee to assume the Manufacture and supply of such the Product [*]
and shall provide reasonable technical assistance in connection therewith;

 

44

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(vi)    If at the time of such termination, Astellas or its Affiliates are
conducting any clinical trials for the Product [*], then, at Cytokinetics’
election on a trial-by-trial basis: (A) Astellas shall fully cooperate, and
shall ensure that its Affiliates fully cooperate, with Cytokinetics to transfer
the conduct of all such clinical trials to Cytokinetics. [*] the conduct of such
clinical trials after the effective date of such termination (except to the
extent [*]); or (B) Astellas shall, [*], orderly wind-down the conduct of any
such clinical trial which is not assumed by Cytokinetics under clause (A). In
each case [*] in connection with the conduct or wind-down of all such clinical
trials as of the effective date of such termination.

(vii)    In addition to the foregoing, Astellas shall use its Diligent Efforts
with respect to those activities for which it is responsible to ensure orderly
transition and uninterrupted Development, Manufacturing, Commercialization and
Medical Affairs Activities of the Product [*] by Cytokinetics and to enable
Cytokinetics to enter into an agreement with a Third Party to continue these
activities with minimal disruption and delay.

(viii)    Astellas shall transfer to Cytokinetics all rights to publications
relating to the Product [*] (including data to be published, manuscript in
preparation and pending publications).

(f)      Termination Press Releases. In the event of termination of this
Agreement for any reason and subject to the provisions of Section 11.5, the
Parties shall cooperate in good faith to coordinate public disclosure of such
termination and the reasons therefor, and shall not, except to the extent
required by applicable Law, disclose such information without the prior approval
of the other Party. The principles to be observed in such disclosures shall be
accuracy, compliance with applicable Law and regulatory guidance documents, and
reasonable sensitivity to potential negative investor reaction to such news.

12.4    Survival. Expiration or termination of this Agreement shall not relieve
the Parties of any obligation accruing prior to such expiration or termination.
Without limiting the foregoing, the provisions of Articles 1, 9 (solely with
respect to payments accrued before the date of expiration or termination), 11,
14 (solely with respect to Claims arising from actions and/or omissions during
the Term) and 15, and Sections 5.7, 10.1(a), 10.1(b) (the second sentence only),
10.3(b), 10.3(d), 12.3, 12.4, 12.5 and 13.5 shall survive the expiration or
termination of this Agreement.

12.5    Termination Not Sole Remedy. Termination is not the sole remedy under
this Agreement and, whether or not termination is effected and notwithstanding
anything contained in this Agreement to the contrary, all other remedies shall
remain available except as agreed to otherwise herein.

ARTICLE 13

REPRESENTATIONS AND WARRANTIES

13.1    Representations and Warranties of Each Party. Each Party represents and
warrants to the other Party as of the Effective Date that:

(a)      it is duly organized and validly existing under the laws of its
jurisdiction of incorporation or formation, and has full corporate or other
power and authority to enter into this Agreement and to carry out the provisions
hereof;

 

45

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b)      it has the full right, power and authority to enter into this
Agreement, to perform its obligations hereunder; and

(c)      this Agreement has been duly executed by it and is legally binding upon
it, enforceable in accordance with its terms, and does not conflict with any
agreement, instrument or understanding, oral or written, to which it is a party
or by which it may be bound, nor violate any material law or regulation of any
court, governmental body or administrative or other agency having jurisdiction
over it.

13.2    Covenant by Cytokinetics. Cytokinetics agrees that, at the time of
delivery of Exhibit B to Astellas within thirty (30) days after the Effective
Date, unless as set forth in any Schedule of Exceptions:

(a)      it has not previously assigned, transferred, conveyed or otherwise
encumbered its right, title and interest in Cytokinetics Patents listed in
Exhibit B in a manner that is inconsistent with the license granted to Astellas
under Section 3. 1;

(b)      to Cytokinetics’ knowledge, all Cytokinetics Patents are listed in
Exhibit B; and

(c)      it has the right to grant the license and rights herein to Astellas and
it has not granted any license, right or interest in, to or under the
Cytokinetics Patents listed in Exhibit B to any Third Party that is inconsistent
with the license granted to Astellas under Section 3. 1.

13.3    Covenant by Astellas. Astellas agrees that, at the time of delivery of
Exhibit A to Cytokinetics within thirty (30) days after the Effective Date,
unless as set forth in any Schedule of Exceptions::

(a)      it has not previously assigned, transferred, conveyed or otherwise
encumbered its right, title and interest in Astellas Patent listed in Exhibit A
in a manner that is inconsistent with the license granted to Cytokinetics under
Section 3.4;

(b)      to Astellas’ knowledge, all Astellas Patents are listed in Exhibit A;
and

(c)      it has the right to grant the license and rights herein to Cytokinetics
and it has not granted any license, right or interest in, to or under the
Astellas Patents listed in Exhibit A to any Third Party that is inconsistent
with the license granted to Cytokinetics under Section 3.4.

13.4    Mutual Covenants.

(a)      No Debarment. In the course of the Development, Manufacture and
Commercialization of Tirasemtiv and Product, neither Party nor its Affiliates
shall use any employee or consultant (including of any sublicensee), who has
been debarred or disqualified by any Regulatory Authority, or, to such Party’s
or its Affiliates’ knowledge, is the subject of debarment or disqualification
proceedings by a Regulatory Authority. Each Party shall notify the other Party
promptly upon becoming aware that any of its or its Affiliates’ employees or
consultants has been debarred or is the subject of debarment or disqualification
proceedings by any Regulatory Authority.

(b)      Compliance. Each Party and its Affiliates shall comply in all material
respects with all applicable Laws (including all anti-bribery laws) in the
Development, Manufacture, Commercialization and Medical Affairs Activities of
Tirasemtiv and Product and performance of its obligations under this Agreement.

 

46

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

13.5    No Other Warranties. EXCEPT AS EXPRESSLY STATED IN THIS ARTICLE 13, (A)
NO REPRESENTATION, CONDITION OR WARRANTY WHATSOEVER IS MADE OR GIVEN BY OR ON
BEHALF OF ASTELLAS OR CYTOKINETICS; AND (B) ALL OTHER CONDITIONS AND WARRANTIES
WHETHER ARISING BY OPERATION OF LAW OR OTHERWISE ARE HEREBY EXPRESSLY EXCLUDED,
INCLUDING ANY CONDITIONS AND WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE OR NON-INFRINGEMENT.

ARTICLE 14

INDEMNIFICATION; LIABILITY; INSURANCE

14.1    Indemnification by Cytokinetics. Cytokinetics shall indemnify and hold
Astellas, its Affiliates and sublicensees and their respective officers,
directors, agents and employees (“Astellas Indemnitees”) harmless from and
against any Claims against them to the extent arising or resulting from:

(a)      the Development, Manufacture, Commercialization or Medical Affairs
Activities of Tirasemtiv and/or Product by Cytokinetics or any of its
Affiliates, licensees, sublicensees, distributors or contractors (other than
Astellas, its Affiliates, licensees, sublicensees, distributors or contractors);
or

(b)      the negligence, recklessness or willful misconduct of any of the
Cytokinetics Indemnitees; or

(c)      the breach of any of the warranties or representations made by
Cytokinetics to Astellas under this Agreement; or

(d)      the breach by Cytokinetics of its obligations pursuant to this
Agreement;

except in each case, to the extent such Claims result from the breach by any
Astellas Indemnitee of any covenant, representation, warranty or other agreement
made by Astellas in this Agreement or the negligence, recklessness or willful
misconduct of any Astellas Indemnitee.

14.2    Indemnification by Astellas. Astellas shall indemnify and hold
Cytokinetics, its Affiliates, and their respective officers, directors, agents
and employees (“Cytokinetics Indemnitees”) harmless from and against any Claims
arising under or related to this Agreement against them to the extent arising or
resulting from:

(a)      the Development, Manufacture, Commercialization or Medical Affairs
Activities of Tirasemtiv and/or Product by Astellas or any of its Affiliates,
licensees, sublicensees, distributors or contractors; or

(b)      the negligence, recklessness or willful misconduct of any of the
Astellas Indemnitees; or

(c)      the breach of any of the warranties or representations made by Astellas
to Cytokinetics under this Agreement; or

(d)      any breach by Astellas of its obligations pursuant to this Agreement;

except in each case, to the extent such Claims result from the breach by any
Cytokinetics Indemnitee of any covenant, representation, warranty or other
agreement made by Cytokinetics in this Agreement or the negligence, recklessness
or willful misconduct of any Cytokinetics Indemnitee.

 

47

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

14.3    Indemnification Procedure. If either Party is seeking indemnification
under Sections 14.1 or 14.2 (the “Indemnified Party”), it shall inform the other
Party (the “Indemnifying Party”) of the Claim giving rise to the obligation to
indemnify pursuant to such Section as soon as reasonably practicable after
receiving notice of the Claim. The Indemnifying Party shall have the right to
assume the defense of any such Claim for which it is obligated to indemnify the
Indemnified Party. The Indemnified Party shall cooperate with the Indemnifying
Party and the Indemnifying Party’s insurer as the Indemnifying Party may
reasonably request, and at the Indemnifying Party’s cost and expense. The
Indemnified Party shall have the right to participate, at its own expense and
with counsel of its choice, in the defense of any Claim that has been assumed by
the Indemnifying Party. Neither Party shall have the obligation to indemnify the
other Party in connection with any settlement made without the Indemnifying
Party’s written consent, which consent shall not be unreasonably withheld or
delayed. If the Parties cannot agree as to the application of Section 14.1 or
14.2 as to any Claim, pending resolution of the dispute pursuant to Section
15.6, the Parties may conduct separate defenses of such Claims, with each Party
retaining the right to claim indemnification from the other Party in accordance
with Section 14.1 or 14.2 upon resolution of the underlying Claim.

14.4    Mitigation of Loss. Each Indemnified Party shall take and shall procure
that its Affiliates take all such reasonable steps and action as are reasonably
necessary or as the Indemnifying Party may reasonably require in order to
mitigate any Claims (or potential losses or damages) under this Article 14.
Nothing in this Agreement shall or shall be deemed to relieve any Party of any
common law or other duty to mitigate any losses incurred by it.

14.5    Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES ARISING
FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF
THE POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
SECTION 14.5 IS INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION
RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER SECTION 14.1 OR 14.2, OR DAMAGES
AVAILABLE FOR A PARTY’S BREACH OF ITS OBLIGATIONS RELATING TO CONFIDENTIALITY OR
INTELLECTUAL PROPERTY HEREUNDER.

14.6    Insurance. Each Party shall procure and maintain insurance, including
product liability insurance, with respect to its activities hereunder and which
is consistent with normal business practices of prudent companies similarly
situated at all times during which any Product is being clinically tested in
human subjects or commercially distributed or sold. Each Party shall provide the
other Party with evidence of such insurance upon request and shall provide the
other Party with written notice at least [*] days prior to the cancellation,
non-renewal or material changes in such insurance. Such insurance shall not be
construed to create a limit of either Party’s liability with respect to its
indemnification obligations under this Article 14.

 

48

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

ARTICLE 15

GENERAL PROVISIONS

15.1    Force Majeure. Neither Party shall be held liable to the other Party nor
be deemed to have defaulted under or breached this Agreement for failure or
delay in performing any obligation under this Agreement to the extent such
failure or delay is caused by or results from causes beyond the reasonable
control of the affected Party, potentially including embargoes, war, acts of war
(whether war be declared or not), acts of terrorism, insurrections, riots, civil
commotions, strikes, lockouts or other labor disturbances, fire, floods,
earthquakes or other acts of God, or acts, generally applicable action or
inaction by any governmental authority (but excluding any government action or
inaction that is specific to such Party, its Affiliates or sublicensees, such as
revocation or non-renewal of such Party’s license to conduct business), or
omissions or delays in acting by the other Party, or unavailability of materials
related to the Manufacture of Tirasemtiv or Product. The affected Party shall
notify the other Party in writing of such force majeure circumstances as soon as
reasonably practical, and shall promptly undertake and continue diligently all
reasonable efforts necessary to cure such force majeure circumstances or to
perform its obligations in spite of the ongoing circumstances.

15.2    Assignment. This Agreement may not be assigned or otherwise transferred,
nor may any right or obligation hereunder be assigned or transferred, by either
Party without the prior written consent of the other Party. Notwithstanding the
foregoing, either Party may, without consent of the other Party, assign this
Agreement and its rights and obligations hereunder in whole or in part to an
Affiliate of such Party, or in whole to its successor-in-interest in connection
with the sale of all or substantially all of its stock or its assets to which
this Agreement relates, or in connection with a merger, acquisition or similar
transaction. Any attempted assignment not in accordance with this Section 15.2
shall be null and void and of no legal effect. Any permitted assignee shall
assume all assigned obligations of its assignor under this Agreement. The terms
and conditions of this Agreement shall be binding upon, and shall inure to the
benefit of, the Parties and their respected successors and permitted assigns.

15.3    Severability. If any one or more of the provisions contained in this
Agreement is held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, unless the absence
of the invalidated provision(s) adversely affects the substantive rights of the
Parties. The Parties shall in such an instance use their best efforts to replace
the invalid, illegal or unenforceable provision(s) with valid, legal and
enforceable provision(s) which, insofar as practical, implement the purposes of
this Agreement.

15.4    Notices. All notices which are required or permitted hereunder shall be
in writing and sufficient if delivered personally, sent by facsimile (and
promptly confirmed by personal delivery, registered or certified mail or
overnight courier), sent by nationally-recognized overnight courier or sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

If to Cytokinetics:

Cytokinetics, Inc.

280 East Grand Avenue

South San Francisco, CA 94080

USA

Attn:        President

Fax:         650-624-3010

Copy to: General Counsel

 

49

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

with a copy to:

Cooley LLP

3175 Hanover Street

Palo Alto, CA 94304, USA

Attn:        Robert L. Jones, Esq.

Fax:         (650) 849-7400

If to Astellas:

Astellas Pharma Inc.

2-5-1, Nihonbashi-Honcho

Chuo-ku, Tokyo 103-8411

Japan

Attn:        Corporate Vice President, Legal

Fax:         81-3-3244-5811

or to such other address(es) as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such notice
shall be deemed to have been given: (a) when delivered if personally delivered
or sent by facsimile on a Business Day (or if delivered or sent on a
non-Business Day, then on the next Business Day); (b) on the fifth (5th)
Business Day after dispatch if sent by nationally-recognized overnight courier;
or (c) on the tenth (10th) Business Day following the date of mailing, if sent
by mail.

15.5    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of [*] and the patent laws of the United
States without reference to any rules of conflict of laws.

15.6    Dispute Resolution. The Parties shall negotiate in good faith and use
reasonable efforts to settle any dispute, controversy or claim arising from or
related to this Agreement or the breach thereof. If the Parties do not fully
settle, and a Party wishes to pursue the matter, each such dispute, controversy
or claim that is not a matter addressed in Section [*] shall be finally shall be
settled by binding arbitration administered by [*] pursuant to its [*] then in
effect (the “[*] Rules”), except as otherwise provided herein. The arbitration
shall be governed by the United States Federal Arbitration Act, 9 U. S.C. § § 1-
16 (the “Federal Arbitration Act”), to the exclusion of any inconsistent state
laws. The U.S. Federal Rules of Civil Procedure shall govern discovery and the
U.S. Federal Rules of Evidence shall govern evidence for the arbitration. The
arbitration shall be conducted in San Francisco, California and the Parties
consent to the personal jurisdiction of the United States federal courts, for
any case arising out of or otherwise related to this arbitration, its conduct
and its enforcement. Any situation not expressly covered by this Agreement shall
be decided in accordance with the [*] Rules. The arbitrator shall be one (1)
neutral, independent and impartial arbitrator selected from a pool of retired
federal judges to be presented to the Parties by [*]. Failing the agreement of
the Parties as to the selection of the arbitrator within [*] days, the
arbitrator shall be appointed by [*] in accordance with the [*] Rules.
Notwithstanding any other provision of this Section 15.6, either Party shall
have the right to seek and be granted exigent, injunctive or temporary relief in
any court of competent jurisdiction.

 

50

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

15.7    Foreign Corrupt Practices Act Compliance.

(a)      Compliance with FCPA. The U.S. government imposes and enforces
prohibitions on the payment or transfer of anything of value to governments,
government officials, political parties or political party officials (or
relatives or associates of such officials) (“FCPA Covered Person”) for the
purpose of illegally influencing them, whether directly or indirectly, to obtain
or retain business. This U.S. law is referred to as the Foreign Corrupt
Practices Act (“FCPA”), and it can have application to conduct of a U.S.
corporation’s foreign subsidiaries, employees, agents and distributors. A
summary of the law and related information can be found at
http://www.justice.gov/criminal/fraud/fcpa. By signing this Agreement, each
Party warrants that:

(i)       It is familiar with the provisions and restrictions contained in the
OECD Convention and FCPA.

(ii)      It shall comply with the FCPA in marketing, selling and/or servicing
the Product under this Agreement.

(iii)     It shall not, in the course of its duties under the Agreement, offer,
promise, give, demand, seek or accept, directly or indirectly, any gift or
payment, consideration or benefit in kind to any FCPA Covered Person that would
or could be construed as an illegal or corrupt practice.

(iv)     It is not an FCPA Covered Person or affiliated with any FCPA Covered
Person.

(v)      It shall immediately notify the other Party of any attempt by any FCPA
Covered Person to directly or indirectly solicit, ask for, or attempt to extort
anything of value from the first Party, and shall refuse any such solicitation,
request or extortionate demand except a facilitating payment as expressly
permitted under the FCPA.

(b)      Compliance Certificate. From time to time upon request from one Party,
the other Party shall submit a compliance certificate in the form set forth in
Exhibit D, as applicable, stating that (i) it fully understands its obligations
under this Section 15.7 and any other applicable laws and regulations mentioned
herein or as may come into existence from time to time after the Effective Date;
(ii) it has been complying with this Section 15.7 and any other applicable laws
and regulations mentioned herein or as may come into existence from time to time
after the Effective Date; and (iii) it shall continue to comply with this
Section 15.7 and any other applicable laws and regulations mentioned herein or
as may come into existence from time to time after the Effective Date.

(c)      No Action. In no event shall one Party be obligated under the Agreement
to take any action or omit to take any action that such Party believes, in good
faith, would cause it to be in violation of any applicable laws and regulations,
including the anti-bribery laws referenced in this Section 15.7.

(d)      Due Diligence. Each Party shall have the right to visit the offices of
the other Party from time to time during the term of the Agreement on an “as
needed” basis and conduct due diligence in relation to the other Party’s
business related to performance of its obligations under this Section 15.7 and
may do so in the way it deems necessary, appropriate or desirable so as to
ensure that the other Party complies with this Section 15.7 and any other
applicable laws and regulations in its business operations. Each Party shall
make every effort to cooperate fully with the other Party in any such due
diligence.

 

51

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(e)    Audit. In the event that one Party has reason to believe that a breach of
any obligation of the other Party under this Section 15.7 has occurred or may
occur, the first Party shall have the right to select an independent third party
to conduct an audit of the other Party and review relevant books and records of
the other Party, to satisfy itself that no breach has occurred. Unless otherwise
required under applicable laws and regulations or by order of a competent court
or regulatory authority, the first Party shall ensure that the selected
independent third party shall keep confidential all audited matters and the
results of the audit. The first Party does reserve the right to disclose to the
U.S. or foreign government, its agencies and/or any other government or
non-government party, information relating to a possible violation by the other
Party of any applicable law, including a violation of the FCPA or any other
applicable anti-bribery law.

15.8    Entire Agreement; Amendments. This Agreement, together with the Exhibits
hereto, contains the entire understanding of the Parties with respect to the
collaboration and the licenses granted hereunder. Any other express or implied
agreements and understandings, negotiations, writings and commitments, either
oral or written, in respect to the collaboration and the licenses granted
hereunder are superseded by the terms of this Agreement. The Exhibits to this
Agreement are incorporated herein by reference and shall be deemed a part of
this Agreement. This Agreement may be amended, or any term hereof modified, only
by a written instrument duly executed by authorized representative(s) of both
Parties hereto.

15.9    Headings. The captions to the several Articles, Sections and subsections
hereof are not a part of this Agreement, but are merely for convenience to
assist in locating and reading the several Articles and Sections hereof.

15.10    Independent Contractors. Cytokinetics and Astellas are independent
contractors and that the relationship between the two Parties shall not
constitute a partnership, joint venture or agency. Neither Cytokinetics nor
Astellas shall have the authority to make any statements, representations or
commitments of any kind, or to take any action, which shall be binding on the
other Party, without the prior written consent of the other Party.

15.11    Waiver. The waiver by either Party hereto of any right hereunder, or of
any failure of the other Party to perform, or of any breach by the other Party,
shall not be deemed a waiver of any other right hereunder or of any other breach
by or failure of such other Party whether of a similar nature or otherwise.

15.12    Cumulative Remedies. No remedy referred to in this Agreement is
intended to be exclusive, but each shall be cumulative and in addition to any
other remedy referred to in this Agreement or otherwise available under law.

15.13    Waiver of Rule of Construction. Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement. Accordingly, no ambiguity in this Agreement shall be strictly
construed against either Party.

15.14    Business Day Requirements. In the event that any notice or other action
or omission is required to be taken by a Party under this Agreement on a day
that is not a Business Day then such notice or other action or omission shall be
deemed to be required to be taken on the next occurring Business Day.

15.15    Translations. This Agreement is in the English language only, which
language shall be controlling in all respects, and all versions hereof in any
other language shall be for accommodation only and shall not be binding upon the
Parties. All communications and notices to be made or given pursuant to this
Agreement, and any dispute proceeding related to or arising hereunder, shall be
in the English language. If there is a discrepancy between any translation of
this Agreement and this Agreement, this Agreement shall prevail.

 

52

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

15.16    Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

15.17    Counterparts. This Agreement may be executed in two or more
counterparts by original signature, facsimile or PDF files, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

<REMAINDER OF PAGE INTENTIONALLY LEFT BLANK>

 

53

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties intending to be bound have caused this
Tirasemtiv License and Collaboration Agreement to be executed by their duly
authorized representatives as of the Effective Date.

 

 

Cytokinetics, Inc.     Astellas Pharma Inc. By:  

 

    By:  

 

Name:  

Robert I. Blum

    Name:  

Yoshihiko Hatanaka

Title:  

President and CEO

    Title:  

President and CEO

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Exhibit A:    Existing Astellas Patents Exhibit B:    Existing Cytokinetics
Patents Exhibit C:    Allocation of Global Development Costs Exhibit D:    Form
of Certificate of Compliance

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Exhibit A

Existing Astellas Patents

[*]

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Exhibit B

Existing Cytokinetics Patents

 

         

Country

 

  

Application

No.

 

  

Filing

Date

 

  

Patent

Number

 

  

Title

 

         

[*]

 

  

[*]

 

  

[*]

 

  

[*]

 

  

[*]

 

 

B-i

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Exhibit C

Allocation of Global Development Costs

[*]

 

C-i

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Exhibit D

Form of Certificate of Compliance

I, [                                                                 ] of
Astellas Pharma Inc., which is conducting business with Cytokinetics, Inc. per
our License and Collaboration Agreement dated
[                                         ].

I hereby acknowledge and certify that I am familiar and knowledgeable about the
requirements of the FCPA and other applicable Anti-Corruption Laws and their
requirements.

I certify that Astellas has not, and will not, take any action in furtherance of
an unlawful offer, promise, or payment to a foreign official that would cause
Cytokinetics, Inc. to be in violation of the FCPA, any other applicable
Anti-Corruption Law. I further certify that Astellas has made no agreement or
commitment, directly or indirectly, which, if carried out in the future, would
cause Cytokinetics, Inc. to be in violation of the FCPA or any other applicable
Anti-Corruption Law.

“FCPA” shall mean the U.S. Foreign Corrupt Practices Act (15 U.S.C. Section
78dd-1, et seq.) as amended.

“Anti-Corruption Laws” shall mean all applicable laws, regulations, orders,
judicial decisions, conventions and international financial institution rules
regarding corruption, bribery, ethical business conduct, money laundering,
political contributions, gifts and gratuities, or lawful expenses to public
officials and private persons, agency relationships, commissions, lobbying,
books and records, and financial controls.

 

Signature:  

 

Printed Name:  

 

Title:  

 

Company: Astellas Pharma Inc.  

Dated:  

 


 

 

D-i

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Form of Certificate of Compliance

I, [                                                         ] of Cytokinetics,
Inc., which is conducting business with Astellas Pharma Inc. per our License and
Collaboration Agreement dated [                                             ].

I hereby acknowledge and certify that I am familiar and knowledgeable about the
requirements of the FCPA and other applicable Anti-Corruption Laws and their
requirements.

I certify that Cytokinetics has not, and will not, take any action in
furtherance of an unlawful offer, promise, or payment to a foreign official that
would cause Astellas Pharma Inc. to be in violation of the FCPA, any other
applicable Anti-Corruption Law. I further certify that Cytokinetics has made no
agreement or commitment, directly or indirectly, which, if carried out in the
future, would cause Astellas Pharma Inc. to be in violation of the FCPA or any
other applicable Anti-Corruption Law.

“FCPA” shall mean the U.S. Foreign Corrupt Practices Act (15 U.S.C. Section
78dd-1, et seq.) as amended.

“Anti-Corruption Laws” shall mean all applicable laws, regulations, orders,
judicial decisions, conventions and international financial institution rules
regarding corruption, bribery, ethical business conduct, money laundering,
political contributions, gifts and gratuities, or lawful expenses to public
officials and private persons, agency relationships, commissions, lobbying,
books and records, and financial controls.

 

Signature:  

 

Printed Name:  

 

Title:  

 

Company: Cytokinetics, Inc.

Dated:  

 


 

 

D-ii

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Tirasemtiv Development Plan    CONFIDENTIAL

Exhibit D

Global Development Plan

[*]

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Exhibit E

Cytokinetics Patents

 

Country   

Application

No.

       Filing Date       

Patent

    Number    

   Title

[*]

  

[*]

  

[*]

  

[*]

  

[*]

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.